Exhibit 10.60

EXECUTION VERSION

 

 

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT AND REIMBURSEMENT AGREEMENT

by and between

BANK OF UTAH, not in its individual capacity, but solely as Trustee

and

AIRTRAN AIRWAYS, INC.

Regarding a Facility for the Issuance of Letters of Credit and the Making of
Revolving Loans in the

Aggregate Amount of up to $215,000,000

October 31, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    2

1.01

   Defined Terms    2

1.02

   Other Interpretive Provisions    16

1.03

   Accounting Terms    16

1.04

   References to Agreements and Laws    17

1.05

   Times of Day    17 ARTICLE II THE CREDIT FACILITY    17

2.01

   The Letter of Credit Subfacility    17

2.02

   The Revolving Loan Subfacility    20

2.03

   General Terms    21 ARTICLE III CONDITIONS PRECEDENT    24

3.01

   Conditions to Letter of Credit Subfacility    24

3.02

   Conditions to Revolving Loan Subfacility    26

3.03

   Each Letter of Credit    27 ARTICLE IV REPRESENTATIONS AND WARRANTIES    29

4.01

   Existence, Qualification and Power    29

4.02

   Authorization; No Contravention    29

4.03

   Governmental Authorization; Other Consents    29

4.04

   Binding Effect    30

4.05

   Litigation    30

4.06

   Insurance    30

4.07

   Taxes    30

4.08

   Compliance with Laws    30

4.09

   Status of Credit Card Agreement    30

4.10

   Valuation    30 ARTICLE V AFFIRMATIVE COVENANTS    31

5.01

   Preservation of Existence, Etc.    31

5.02

   Maintenance of Properties    31

5.03

   Maintenance of Insurance    31

5.04

   Compliance with Laws    31

5.05

   Books and Records    31

5.06

   Credit Card Agreement    32

5.07

   Post-Closing Matters    32

5.08

   Intangible Tax Deposit    32 ARTICLE VI NEGATIVE COVENANTS    33

6.01

   Liens    33

6.02

   Restricted Payments    33

6.03

   Limitation on Indebtedness    35

6.04

   Merger and Consolidation    36

6.05

   Transactions with Affiliates    36

6.06

   Amendment of Documents    37 ARTICLE VII EVENTS OF DEFAULT AND REMEDIES    37



--------------------------------------------------------------------------------

7.01

   Events of Default    37

7.02

   Remedies Upon Event of Default    38 ARTICLE VIII CHANGE IN CONTROL    39
ARTICLE IX MISCELLANEOUS    39

9.01

   Amendments, Etc.    39

9.02

   Notices and Other Communications; Facsimile Copies    39

9.03

   No Waiver; Cumulative Remedies    40

9.04

   Attorney Costs, Expenses and Taxes    40

9.05

   Successors and Assigns    40

9.06

   Confidentiality    40

9.07

   Interest Rate Limitation    40

9.08

   Counterparts    41

9.09

   Integration    41

9.10

   Severability    41

9.11

   Governing Law    41

9.12

   Waiver of Right to Trial by Jury    41

9.13

   Consent to Jurisdiction    41

9.14

   Security Trustee as Third Party Beneficiary    42 EXHIBITS Exhibit A    Ninth
Amendment to Credit Card Processing Agreement    Exhibit B    Form of Revolving
Loan Request    Exhibit C    Form of Revolving Note    Exhibit D    Written
Commitments for Indebtedness    Exhibit E    Notice Addresses   

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT AND REIMBURSEMENT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING LINE OF CREDIT AND REIMBURSEMENT AGREEMENT
is made this October 31, 2008, by and between BANK OF UTAH, not in its
individual capacity, but solely as Trustee (the “Lender”), and AIRTRAN AIRWAYS,
INC., a Delaware corporation (“AirTran”), regarding a facility for the issuance
of letters of credit and the making of revolving loans in the aggregate amount
of up to $215,000,000, and is an amendment and restatement of the Reimbursement
Agreement by and between the Lender and AirTran dated as of August 12, 2008 (the
“Original Reimbursement Agreement”). All references to the “Reimbursement
Agreement” in the Credit Documents (as defined herein) are intended to refer to
this Agreement.

R E C I T A L S:

U.S. Bank National Association, a national banking association (“U.S. Bank”),
and certain other institutions (each, a “Processor”), and AirTran are parties to
agreements which provide for the terms and conditions pursuant to which AirTran
may honor cards bearing the service mark of MasterCard International Inc., Visa
U.S.A., Inc. or Visa International, American Express, Discover or other national
card associations designated by a Processor (the “Cards”) in connection with
Card sales and the method of AirTran’s receiving payment or credit from a
Processor for the sales AirTran makes (each such agreement, as amended from time
to time, a “Credit Card Agreement”).

Pursuant to the terms of the Credit Card Agreement with a Processor, AirTran may
be required to maintain with the Processor a deposit in an amount determined in
accordance with the terms of such Credit Card Agreement (a “Deposit”).

Pursuant to the terms of the Credit Card Agreement with a Processor, the amount
of the Deposit may be reduced by the amount remaining to be drawn under any
valid and outstanding irrevocable standby letter of credit issued for the
benefit of the Processor by one or more major money center banks in the United
States or the United States branch of a major international money center bank,
provided the terms are acceptable to the Processor.

AirTran desires that the Lender agree, on the terms and conditions set forth
herein, to make available to AirTran a credit facility pursuant to which (i) the
Lender will procure (either directly or through Affiliates) for the benefit of a
Processor one or more letters of credit having terms acceptable to the Lender
and such Processor for the purpose of reducing the amount of the Deposit which
AirTran is required to maintain with such Processor under the terms of the
Credit Card Agreement with such Processor, and (ii) the Lender make available to
AirTran a revolving line of credit, provided that the sum of (x) the aggregate
initial stated amount of all letters of credit (other than the Initial Letter of
Credit (as hereafter defined)) procured by the Lender from time to time
hereunder (without regard to any reduction thereof), (y) the outstanding
principal amount of all advances made under the revolving line of credit and
(z) $125,000,000 shall not at any one time exceed the Facility Amount (as
hereafter defined).

The Lender is willing, on the terms and conditions set forth herein, (i) to
procure or cause one or more of its Affiliates to procure for the benefit of the
Processors, or one or more of them, one or more letters of credit, each letter
of credit to have terms acceptable to the Lender and the Processor for whose
benefit the letter of credit is being issued (each such letter of credit, a
“Letter of Credit”), and (ii) to make available to AirTran a revolving line of
credit, provided that the sum of (x) the aggregate initial stated amount of all
letters of credit (other than the Initial Letter of Credit (as hereafter
defined)) procured by the Lender from time to time hereunder (without regard to
any reduction thereof), (y) the



--------------------------------------------------------------------------------

outstanding principal amount of all advances made under the revolving line of
credit and (z) $125,000,000 shall not at any one time exceed the Facility Amount
(as hereafter defined).

NOW, THEREFORE, for and in consideration of the foregoing Recitals and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Collateral” means (i) the Arik Sale and Purchase Agreement and
(ii) all of AirTran’s rights, title and interest in, to and under each agreement
relating to a Hedging Obligation (including the related ISDA Master Agreement)
to which it is a party.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, (i) a Person shall be deemed to be Controlled by another
Person if such other Person possesses, directly or indirectly, power to vote 50%
or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent and (ii) in the case of a
trust, the trustee and any beneficiary of the trust or any Affiliate thereof
shall be deemed to Control the trust.

“Agreement” means this Amended and Restated Revolving Line of Credit and
Reimbursement Agreement.

“Aircraft Acquisition Debt” means Indebtedness incurred by AirTran or any of the
Restricted Subsidiaries of AirTran in connection with an acquisition of
aircraft, related engines or spare engines, spare parts or other related
equipment (including ground equipment and simulators) which in the case of
Indebtedness either constitutes all or part of the purchase price thereof, or is
incurred prior to, at the time of or within one year after the acquisition
thereof for the purpose of financing or refinancing part of the purchase price
thereof, and which equipment was not owned by AirTran or a Restricted Subsidiary
of AirTran prior to such acquisition.

“Arik Payment Date” the date upon which delivery of aircraft under the Arik Sale
and Purchase Agreement is made to Arik Air Limited, and the receipt by AirTran
or its designee of payment in full of the balance of the purchase price for such
aircraft in accordance with the terms of the Arik Sale and Purchase Agreement.

“Arik Sale and Purchase Agreement” means the Arik Aircraft Sale and Purchase
Agreement, dated June 17, 2008, by and between Airtran and Arik Air Limited
regarding the sale of two (2) the Boeing model 737-7BD aircraft.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel actually incurred by a
Person.

 

2



--------------------------------------------------------------------------------

“Available Credit” means, at any given time, the amount, if any, by which the
Facility Amount exceeds the sum of (i) the aggregate outstanding principal
amount of the Revolving Loans at such time, (ii) the aggregate initial stated
amount of all letters of credit (other than the Initial Letter of Credit)
procured by the Lender from time to time hereunder (without regard to any
reduction thereof) and (iii) the stated amount of Initial Letter of Credit as of
the date of this Agreement (i.e., $125,000,000).

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (i) the sum
of the products of (A) the number of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
(B) the amount of such payment by (ii) the sum of all such payments.

“B717 Subsidiary” means AirTran Airways 717 Leasing Corporation, a Delaware
corporation.

“Banking Day” means any day other than a Saturday, Sunday or other day on which
commercial lenders in New York, New York, are authorized to close under the Laws
of, or are in fact closed in, such state.

“Bankruptcy Code” means the Title 11 of the United States Code, as amended from
time to time.

“Borrowing Date” means any date on which a Letter of Credit is issued hereunder
or a Revolving Loan is made hereunder.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means (i) in the case of a corporation, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity, (ii) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (iii) in the case of a partnership, partnership
interests (whether general or limited), (iv) in the case of a limited liability
company, membership interests and (v) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Change in Control” means the occurrence of any of the following events: (i) any
Person (including any entity or group deemed to be a “person” under
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) is or becomes the
direct or indirect beneficial owner (as determined in accordance with Rule 13d-3
under the Exchange Act) of shares of AirTran’s Capital Stock representing
greater than fifty percent (50%) of the total voting power of all shares of
Capital Stock of AirTran entitled to vote in the election of directors of
AirTran under ordinary circumstances or to elect a majority of the Board of
Directors of AirTran, (ii) AirTran sells, transfers or otherwise disposes of all
or substantially all of its assets (it being understood that any sale or
disposition of B717 or B737 aircraft owned by AirTran as of the date of this
Agreement in a single transaction or series of related transactions does not
constitute a sale of all or substantially all of AirTran’s assets so long as
AirTran has sufficient remaining aircraft and other flight equipment to operate
AirTran’s business thereafter in the ordinary course substantially consistent
with past practices), (iii) when, during any period of 12 consecutive months
after the date of this Agreement, individuals who at the beginning of any such
12-month period constituted AirTran’s Board of Directors (together with any new
directors whose election by such Board or whose nomination for election by the
stockholders of AirTran was approved by a vote of a majority of the directors
still in office entitled to vote with respect to such nomination who were either
directors at the beginning of such

 

3



--------------------------------------------------------------------------------

period or whose election or nomination for election was previously so approved
but excluding any of the individuals who at the beginning of such 12-month
period constituted such Board but who are no longer members), cease for any
reason to constitute a majority of the Board of Directors then in office or
(iv) the date of the consummation of the merger or consolidation of AirTran with
another corporation where the stockholders of AirTran or of Holdings,
immediately prior to the merger or consolidation, would not beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to fifty percent (50%) or more of all votes (without consideration
of the rights of any class of stock to elect directors by a separate class vote)
to which all stockholders of the corporation issuing cash or securities in the
merger or consolidation would be entitled in the election of directors or where
members of the Board of Directors or of the Board of Directors of Holdings,
immediately prior to the merger or consolidation, would not, immediately after
the merger or consolidation, constitute a majority of the Board of Directors of
the corporation issuing cash or securities in the merger or consolidation.

“Collateral” has the meaning specified in Section 2.03(e)(i).

“Collateral Letter Agreement” means that certain Letter Agreement, dated as of
the date hereof, between AirTran and the Lender.

“Consolidated Net Income” means, for any period, the net income of AirTran and
its consolidated Subsidiaries determined on a consolidated basis in accordance
with GAAP; provided, however, that there shall not be included in such
Consolidated Net Income:

(i) any net income of any Person (other than AirTran) if such Person is not a
Restricted Subsidiary, except that (A) subject to the exclusion contained in
clause (iv) below, AirTran’s equity in the net income of any such Person for
such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to AirTran or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to a Restricted
Subsidiary, to the limitations contained in clause (iii) below) and
(B) AirTran’s equity in a net loss of any such Person for such period shall be
included in determining such Consolidated Net Income;

(ii) any net income (or loss) of any Person acquired by AirTran or a Subsidiary
in a pooling of interests transaction for any period prior to the date of such
acquisition;

(iii) any net income of any Restricted Subsidiary if such Restricted Subsidiary
is subject to restrictions, directly or indirectly, on the payment of dividends
or the making of distributions by such Restricted Subsidiary, directly or
indirectly, to AirTran, except that (A) subject to the exclusion contained in
clause (iv) below, AirTran’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash actually distributed or permitted to be
distributed by such Restricted Subsidiary during such period to AirTran or
another Restricted Subsidiary as a dividend or other distribution (subject, in
the case of a dividend or other distribution paid to another Restricted
Subsidiary, to the limitation contained in this clause) and (B) AirTran’s equity
in a net loss of any such Restricted Subsidiary for such period shall be
included in determining such Consolidated Net Income;

(iv) any gain (but not loss) realized upon the sale or other disposition of any
of assets of AirTran or its consolidated Subsidiaries (including pursuant to any
sale-and-leaseback arrangement) which is not sold or otherwise disposed of in
the ordinary course of

 

4



--------------------------------------------------------------------------------

business and any gain (but not loss) realized upon the sale or other disposition
of any Capital Stock of any Person; and

(v) extraordinary, unusual and non-recurring gains or losses.

“Consolidated Net Worth” means the total of the amounts shown on the balance
sheet of AirTran and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP, as of the end of the most recent fiscal quarter
of AirTran for which financial statements have been made publicly available
prior to the taking of any action for the purpose of which the determination is
being made, as (i) the par or stated value of all outstanding Capital Stock of
AirTran plus paid-in capital or capital surplus relating to such Capital Stock
plus, (ii) any retained earnings or earned surplus less any accumulated deficit.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other enforceable
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Document Obligations” means all loans and advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under this Agreement, any Credit Document, or any amendments to any of the
foregoing, or otherwise with respect to the Letter of Credit Subfacility or the
Revolving Loan Subfacility, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Credit Documents” means this Agreement, the Security Documents, the Guaranty,
the Letters of Credit, the Warrant, the Registration Rights Agreement and each
other document, instrument or agreement from time to time executed by any Credit
Party or any Responsible Officer thereof and delivered in connection with this
Agreement.

“Credit Parties” means, collectively, AirTran and the Guarantor, and “Credit
Party” means any one of such Persons.

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement or other similar agreement to which such Person is a
party or a beneficiary designed to protect such Person against fluctuations in
currency values and not for the purpose of speculation.

“Cutoff Date” means, in respect of the Initial Letter of Credit, the Cutoff Date
as defined as in the Credit Card Agreement between AirTran and U.S. Bank and any
equivalent term of which is stipulated by the terms of the Credit Card Agreement
between AirTran and any Processor other than U.S. Bank.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

5



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Excess Cash” means the amount by which Unrestricted Cash exceeds $305 million.

“Expiration Date” means April 30, 2010.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” has the meaning specified in Section 7.01.

“Facility Amount” means $215,000,000 minus, from and after the first (1 st) day
of the calendar month following each Arik Payment Date, $4,000,000 per aircraft
sold under the Arik Sale and Purchase Agreement during the preceding month,
provided, there shall be no such reduction to the extent of the expected net
(after payment of any associated debt) proceeds (up to $8,000,000) payable to
AirTran under third-party sale agreements for one or more B737 or B717 aircraft
for delivery by AirTran as seller prior to June 30, 2009 if AirTran has
collaterally assigned to Lender its interest as seller under such third-party
sale agreements and the aircraft subject to such sale agreements have not been
delivered to the purchaser.

“Fuel Protection Agreements” means in respect to a Person any fuel protection
agreement or other financial agreement or arrangement designed to protect such
Person against fluctuations in market prices or indices of aircraft fuels and
not for the purpose of speculation.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

“General Triggering Event” means any event defined as a “General Triggering
Event” in the Credit Card Agreement between AirTran and U.S. Bank and any event
the occurrence of which is stipulated by the terms of the Credit Card Agreement
between AirTran and any Processor other than U.S. Bank to have consequences for
AirTran similar to the consequences of such event as set forth in the Credit
Card Agreement between AirTran and U.S. Bank.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central lender or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness

 

6



--------------------------------------------------------------------------------

or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease Property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof,
Guaranteed or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means Holdings.

“Guaranty” means the Guaranty made by the Guarantor in favor of the Lender
pursuant to Article III.

“Hangar Mortgage” shall mean the Mortgage and Security Agreement, dated as of
August 12, 2008, between AirTran and Security Trustee.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Fuel Protection Agreement or Currency
Agreement.

“Holdings” means AirTran Holdings, Inc., a Nevada corporation.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(i) the principal of and premium (if any) in respect of (A) indebtedness of such
Person for money borrowed and (B) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable, including, in each case, any premium on such indebtedness
to the extent such premium has become due and payable,

(ii) all obligations of such Person under Capital Leases;

(iii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable arising in the ordinary course of business);

(iv) all obligations of such Person for the reimbursement of any obligor on
letters of credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (i) through (iii) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such

 

7



--------------------------------------------------------------------------------

drawing is reimbursed no later than the tenth Banking Day following receipt by
such Person of a demand for reimbursement following payment on the letter of
credit);

(v) all obligations of the type referred to in clauses (i) through (iv) above of
other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guarantee;

(vi) all obligations of the type referred to in clauses (i) through (v) above of
other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person), the amount of such
obligation being deemed to be the lesser of the value of such property or assets
or the amount of the obligation so secured; and

(vii) to the extent not otherwise included in this definition, Hedging
Obligations of such Person.

The “amount” or “principal amount” of Indebtedness at any time of determination
as used herein represented by (a) any contingent Indebtedness, shall be the
maximum principal amount thereof, and (b) any Indebtedness issued at a price
that is less than the principal amount at maturity thereof, shall be the amount
of the liability in respect thereof determined in accordance with GAAP.

“Initial Letter of Credit” means that certain Irrevocable Standby Letter of
Credit No. CPCS-670045, dated August 15, 2008, issued by JPMorgan Chase Bank,
N.A. in favor of U.S. Bank for the account of AirTran, in the original stated
amount of $150,000,000 (reduced by amendment to $125,000,000), expiring 364 days
from the date of issuance but subject to renewal on the same terms as the
original but having an expiration date of June 30, 2011, or, if applicable, 18
months after the Cutoff Date, which Initial Letter of Credit may be drawn upon
by U.S. Bank in accordance with the terms set forth in such Initial Letter of
Credit.

“Initial Revolving Loan” means the Revolving Loan, if any, requested by AirTran
and made by the Lender on October 31 , 2008.

“Intangible Tax Deposit” has the meaning specified in Section 5.08.

“Interest Rate Agreement” means in respect of a Person any interest rate swap
agreement, interest rate cap agreement or other financial agreement or
arrangement designed to protect such Person against fluctuations in interest
rates and not for the purpose of speculation.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, or (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, valued at the date such Investment is
made, without adjustment for subsequent increases or decreases in the value of
such Investment.

“IRS” means the United States Internal Revenue Service.

 

8



--------------------------------------------------------------------------------

“L/C Exposure” means, as of any date of determination, the aggregate amount of
all outstanding indebtedness, whether absolute, contingent, mature or unmature,
and whether principal, interest, fees, charges, expenses (including Attorney
Costs) or otherwise, owing or potentially owing by AirTran to the Lender and
arising under, pursuant to, or on account of the Letters of Credit, including
(i) any reimbursement obligation of AirTran arising upon the L/C Issuer’s
honoring of any draft drawn under the Letters of Credit or the Lender’s honoring
of its obligation to the L/C Issuer arising upon the L/C Issuer’s honoring of
any draft drawn under the Letters of Credit, and (ii) the contingent obligation
of AirTran to the Lender outstanding in connection with the undrawn amounts
under the Letters of Credit outstanding at such time.

“L/C Issuer” means, collectively, the major money center bank or banks in the
United States and/or the United States branch or branches of a major
international money center bank which shall have issued a Letter of Credit
procured by the Lender in accordance with the provisions of Article II.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Letter of Credit” has the meaning set forth in the Recitals.

“Letter of Credit Subfacility” means the letter of credit subfacility
established by the Lender for the benefit of AirTran pursuant to Article II.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects (not resulting
solely from a change in general economic conditions) of AirTran and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
AirTran and its Subsidiaries taken as a whole to perform their obligations under
the Credit Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any
Credit Document to which it is a party.

“Maximum Rate” has the meaning specified in Section 9.07.

“Maximum Revolving Loan Amount” means $90,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital
Stock, the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.

 

9



--------------------------------------------------------------------------------

“Obligations” means, collectively, the Credit Document Obligations and the Other
Obligations.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Agreements” shall mean each agreement identified as an “Other Agreement”
in the Collateral Letter Agreement.

“Other Obligations” shall mean all obligations of AirTran or Holdings under each
Other Agreement.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by AirTran or any
ERISA Affiliate or to which AirTran or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Investment” means an Investment by AirTran or any Restricted
Subsidiary in (i) AirTran, a Restricted Subsidiary or a Person that will, upon
the making of such Investment, become a Restricted Subsidiary; (ii) another
Person if as a result of such Investment such other Person is merged or
consolidated with or into, or transfers or conveys all or substantially all its
assets to, AirTran or a Restricted Subsidiary; (iii) Temporary Cash Investments;
(iv) receivables owing to AirTran or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, that such trade terms may
include such concessionary trade terms as AirTran or any such Restricted
Subsidiary deems reasonable under the circumstances; (v) payroll, travel and
similar advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business; (vi) loans or advances to employees made in
the ordinary course of business consistent with the past practices of AirTran or
such Restricted Subsidiary in an aggregate amount outstanding at any time of not
more than $2,000,000; (vii) any Investment arising as a result of any Hedging
Obligations: (viii) stock, obligations or securities received in settlement of
debts created in the ordinary course of business and owing to AirTran or any
Restricted Subsidiary or in satisfaction of judgments; (ix) Investments in the
normal course of business in any Persons the primary business of which is
substantially related to the airline business and (x) Investments in airline
jointly-owned corporations and ventures established for the ownership or
operation of communications, take-off and landing fights, ticket office and
airport facilities and for other joint airline purposes.

“Permitted Liens” means (i) with respect to any item constituting Collateral, a
“Permitted Collateral Lien” (as such term is defined in the Security Agreement)
and (ii) with respect to any Person and any rights, assets and properties not
constituting Collateral:

(a) Liens existing or securing Indebtedness existing (or for which a written
commitment has been made on or prior to the date of this Agreement) on the date
of this Agreement;

 

10



--------------------------------------------------------------------------------

(b) Liens granted in favor of the Lender or an Affiliate of the Lender,
including Liens securing Indebtedness created under this Agreement;

(c) Liens with respect to the assets of a Restricted Subsidiary granted by such
Restricted Subsidiary to AirTran to secure Indebtedness owing to AirTran by such
Restricted Subsidiary;

(d) Liens for employee wages and pledges or deposits by such Person under
worker’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or United States government bonds to secure surety or appeal bonds to which
such Person is a party, or deposits as security for contested taxes or import
duties or for the payment of rent, in each case incurred in the ordinary course
of business;

(e) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not past due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(f) Liens (other than Liens arising under ERISA) for taxes, assessments or other
governmental charges not yet delinquent or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on AirTran’s books in accordance with GAAP;

(g) Liens in favor of issuers of surety bonds or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of business; provided, that such letters of credit do not constitute
Indebtedness;

(h) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(i) any Lien securing Aircraft Acquisition Debt, which Lien is incurred when
such Indebtedness is incurred and which Lien does not extend to property other
than the property financed thereby and/or purchase contracts in respect thereof;

(j) Liens on property or shares of Capital Stock of another Person at the time
such other Person becomes a Subsidiary of such Person; provided, that such Liens
are not created, incurred or assumed in connection with, or in contemplation of,
such other Person becoming such a Subsidiary; provided further, that such Lien
may not extend to any other property owned by such Person or any of its
Subsidiaries;

(k) Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or a Subsidiary of such Person; provided,
that such Liens are not created, incurred or assumed in

 

11



--------------------------------------------------------------------------------

connection with, or in contemplation of, such acquisition; provided further,
that the Liens may not extend to any other property owned by such Person or any
of its Subsidiaries;

(l) Liens securing Hedging Obligations;

(m) any Lien or pledge created or subsisting in the ordinary course of business
over documents of title, insurance policies or sale contracts in relation to
commercial goods to secure the purchase price thereof;

(n) Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in clauses (a),
(i), (j), (k), (q) or (s); provided, that (x) such new Lien shall be limited to
all or part of the same Property that secured the original Lien (plus
improvements to or on such Property) and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount, or, if greater, committed amount of the
Indebtedness described under clause (a), (i), (j), (k), (q) and (s) at the time
the original Lien became a Permitted Lien and (B) an amount necessary to pay any
fees and expenses related to such Refinancing;

(o) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a wholly-owned Subsidiary of such Person;

(p) any judgment Lien, unless the judgment it secures shall not, within sixty
(60) days after the entry thereof, have been discharged, vacated or reversed or
the execution thereof stayed pending appeal, or shall not have been discharged,
vacated or reversed within sixty (60) days after the expiration of any such
stay;

(q) Liens securing Indebtedness permitted pursuant to Section 6.03 hereof;

(r) Liens consisting of leases by AirTran as lessor or sublessor to lessees or
sublessees of any aircraft or other flight equipment; and

(s) Liens in favor of credit card processors securing or otherwise relating to
the holdback rights of such credit card processors for purchased but unused
tickets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by AirTran or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Pledged Stock” shall have the meaning assigned to such term in the Security
Agreement.

“Preferred Stock” as applied to the Capital Stock of any Person means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or, involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

 

12



--------------------------------------------------------------------------------

“Purchase Agreement Security Agreement” means the Security Agreement, dated
August 12, 2008, between AirTran and the Lender.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange for, such indebtedness. “Refinanced” or “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of AirTran or any Restricted Subsidiary existing on the date of this Agreement
or incurred in compliance with this Agreement, including Indebtedness that
Refinances Refinancing Indebtedness; provided, that (i) such Refinancing
Indebtedness has a stated maturity no earlier than the stated maturity of the
Indebtedness being Refinanced, (ii) such Refinancing Indebtedness has an Average
Life at the time such Refinancing Indebtedness is incurred that is equal to or
greater than the Average Life of the Indebtedness being Refinanced and
(iii) such Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding or committed
(plus fees and expenses, including any premium and defeasance costs) under the
Indebtedness being Refinanced, provided further, however, that Refinancing
Indebtedness shall not include Indebtedness of a Subsidiary that Refinances
AirTran’s Indebtedness or (y) Indebtedness of AirTran or a Restricted Subsidiary
that Refinances Indebtedness of an Unrestricted Subsidiary.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of October 31, 2008, between Holdings and Lender.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, general counsel or other senior officer of a Credit Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

“Restricted Payment” means, with respect to any Person means (i) the declaration
or payment of any dividends or any other distributions of any sort in respect of
its Capital Stock (including any payment in connection with any merger or
consolidation involving such Person) or similar payment to the direct or
indirect holders of its Capital Stock (other than dividends or distributions
payable solely in its Capital Stock and dividends or distributions payable
solely to AirTran or a Restricted Subsidiary, and other than pro rata dividends
or other distributions made by a Subsidiary that is not a wholly-owned
Subsidiary to minority stockholders (or owners of an equivalent interest in the
case of a Subsidiary that is an entity other than a corporation)), (ii) the
purchase, redemption or other acquisition or retirement for value of any Capital
Stock of AirTran held by any Person or of any Capital Stock of a Restricted
Subsidiary held by any Affiliate of AirTran (other than a Restricted Subsidiary
and other than pro rata purchases, redemptions, acquisitions or retirements made
by a Subsidiary that is not a wholly-owned Subsidiary), including the exercise
of any option to exchange any Capital Stock or (iii) the making of any
Investment in any Person (other than a Permitted Investment). Any purchase or
redemption of Capital Stock by an employee stock ownership or benefit plan shall
not constitute a Restricted Payment except to the extent, if any, that such
purchase or redemption is financed by AirTran or its Restricted Subsidiaries.

“Restricted Subsidiary” means B717 Subsidiary and any Subsidiary of AirTran that
is not an Unrestricted Subsidiary.

 

13



--------------------------------------------------------------------------------

“Revolving Loan Subfacility” means the revolving line of credit subfacility
established by the Lender for the benefit of AirTran pursuant to Article II.

“Revolving Loans” means all advances made by the Lender under Section 2.02. A
“Revolving Loan” means an individual advance made by the Lender under
Section 2.02.

“Revolving Loan Request” means a request for a Revolving Loan substantially in
the form of Exhibit B.

“Revolving Note” means a promissory note of AirTran, made by AirTran payable to
the order of the Lender, evidencing Revolving Loans made or to be made by the
Lender under the Revolving Loan Subfacility, substantially in the form of
Exhibit C.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, dated as of October 31, 2008, between AirTran, as Grantor, and the
Security Trustee, as the secured party.

“Security Documents” means the Security Agreement, the Purchase Agreement
Security Agreement, the Spare Parts Security Agreement, the Hangar Mortgage, the
Guaranty, the Collateral Letter Agreement, and any other document from time to
time executed by any Credit Party or Responsible Officer thereof for the purpose
of securing such Credit Party’s obligation under the Credit Documents, as each
may be amended or supplemented by the parties hereto from time to time.

“Security Trustee” means Bank of Utah, not in its individual capacity but solely
as Security Trustee under the Security Trust Agreement, dated as of August 12,
2008, between Bank of Utah and the Lender.

“Senior Credit Facilities” means one or more credit facilities between AirTran
and one or more financial institutions or other companies named therein as
lenders providing for term borrowings and/or revolving borrowings, including all
related notes, collateral documents, instruments and agreements executed in
connection therewith, in each case as may be amended, supplemented, restated or
otherwise modified from time to time and including any replacement, extension,
modification or renewal thereof, provided that a credit facility shall not be a
“Senior Credit Facility” unless (a) no Indebtedness created thereunder is
secured by a security interest in the Collateral, or any part thereof, or (b) if
any Indebtedness created thereunder is secured by a security interest in the
Collateral, the lenders and/or agent for the lenders under such credit facility
have entered into an intercreditor agreement with the Lender in form and
substance reasonably acceptable to the Lender.

“Spare Parts Security Agreement” means the Spare Parts Security Agreement, dated
as of August 12, 2008, between Security Trustee and AirTran.

“Specified Default” shall mean a breach (without regard to any lapse of time) by
AirTran of its obligations under Section 2.03(e) or any Default of the type
described in Section 7.01(a) or (g) hereof.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary

 

14



--------------------------------------------------------------------------------

voting power for the election of directors or other governing body (other than
Capital Stock having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

“Temporary Cash Investments” means any of the following: (i) any investment in
U.S. Government Obligations; (ii) investments in time deposit accounts,
certificates of deposit and money market deposits maturing (including any
partial renewal thereof) within one hundred eighty (180) days of the date of
acquisition thereof issued by a bank or trust issuer which is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States, and which bank or trust issuer has
capital, surplus and undivided profits aggregating in excess of $500 million (or
the foreign currency equivalent thereof) and has outstanding debt which is rated
“A” (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) or any money market fund sponsored by a registered broker dealer
or mutual fund distributor; (iii) repurchase obligations with a term (including
any partial renewal thereof) of not more than thirty (30) days for underlying
securities of the types described in clause (i) above entered into with a bank
meeting the qualifications described in clause (ii) above; (iv) investments in
commercial paper, maturing (including any partial renewal thereof) not more than
ninety (90) days after the date of acquisition, issued by a corporation (other
than AirTran or an Affiliate of AirTran) organized and in existence under the
laws of the United States of America or any foreign country recognized by the
United States of America with a rating at the time as of which any investment
therein is made of “P-1” (or higher) according to Moody’s, or A-1 (or higher)
according to S&P; (v) investments in securities with maturities (including any
partial renewal thereof) of six months or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or “A” by Moody’s; and (vi) investments in the
Columbia Strategic Cash (Strat Cash) — Short Term fund and the Columbia
Strategic Cash (Strat Cash) – Long Term Fund.

“Total Exposure” means, at any time, the sum of (i) the L/C Exposure at such
time and (ii) the outstanding principal amount of all Revolving Loans at such
time.

“Type I Collateral” means all Collateral other than Type II Collateral.

“Type II Collateral” means that portion of the Collateral consisting of (A) the
Spare Parts (as defined in the Spare Parts Security Agreement) but only to the
extent the Spare Parts are manufactured and intended solely for use in
connection with the operation and maintenance of any Boeing Model 737 Aircraft
and (B) any portion of the Collateral which is reclassified as Type II
Collateral in accordance with Section 2.03(e) hereof.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means Unrestricted Cash as defined as in the Credit Card
Agreement between AirTran and U.S. Bank.

“Unrestricted Subsidiary” means (i) any Subsidiary of AirTran that at the time
of determination shall be, or has been, designated an Unrestricted Subsidiary by
the Board of Directors of AirTran in the manner provided below and (ii) any
Subsidiary of an Unrestricted Subsidiary. The Board of Directors may designate
any Subsidiary of AirTran (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Capital Stock or Indebtedness of, or holds any Lien on
any Property of, AirTran or any other Subsidiary of AirTran

 

15



--------------------------------------------------------------------------------

that is not a Subsidiary of the Subsidiary to be so designated, provided that
either (A) the Subsidiary to be so designated has total assets of $1,000 or less
or (B) if such Subsidiary has assets greater than $1,000, such designation would
be permitted under Section 6.02. The Board of Directors may designate any
Unrestricted Subsidiary as a Restricted Subsidiary, provided that immediately
after giving effect to such designation (x) AirTran could incur $1.00 of
additional Indebtedness under paragraph (a) of Section 6.03(a) and (y) no
Default shall have occurred and be continuing. Any such designation by the Board
of Directors shall be made by AirTran to the Lender by promptly filing with the
Lender a copy of the resolution of the Board of Directors giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Bank” has the meaning set forth in the Recitals.

“Valuation Requirements” has the meaning specified in Section 2.03(d).

“Warrant Agreement” means that certain Warrant Agreement dated even date
herewith pursuant to which Holdings issues to the Lender certain warrants
exercisable for Holdings’ common stock, as more fully described therein.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article and Section references are to the Credit Document in which such
reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

1.03 Accounting Terms. With reference to this Agreement and each other Credit
Document, except as otherwise expressly provided in this Agreement or such other
Credit Document, all accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement or such other Credit Document shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time.

 

16



--------------------------------------------------------------------------------

1.04 References to Agreements and Laws. With reference to this Agreement and
each other Credit Document, except as otherwise expressly provided in this
Agreement or such other Credit Document, (a) references to Organizational
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.05 Times of Day. Unless otherwise specified, all references herein and in any
other Credit Document to times of day shall be references to Eastern time
(daylight or standard, as applicable).

ARTICLE II

THE CREDIT FACILITY

2.01 The Letter of Credit Subfacility.

(a) Procurement of Letters of Credit. Upon the satisfaction of each of the
conditions of Section 3.01, the Lender agrees, subject to the terms of
Section 3.03 and all other terms and conditions of this Agreement, to procure,
or to cause an Affiliate to procure on its behalf, at AirTran’s request from
time to time on any Business Day on or after the date hereof and until thirtieth
(30th) day prior to the Expiration Date, or such earlier date as otherwise
provided herein, the issuance for the benefit of Processors Letters of Credit in
an aggregate stated amount not to exceed the Available Credit, by applying for
in its own name, or agreeing to participate in, backstop, or otherwise to
underwrite the financial obligations of AirTran as the customer under, the
Letters of Credit.

(b) Purpose of the Letters of Credit. The Letters of Credit issued pursuant to
this Article II shall be used by AirTran solely to reduce the amount of the
Deposit AirTran is required to maintain with a Processor under the terms of the
Credit Card Agreement with the Processor.

(c) Letter of Credit Fees. AirTran shall pay, or reimburse the Lender for, any
and all fees and charges incurred by the Lender, any Affiliate of the Lender or
AirTran to the L/C Issuer on account of the issuance of the Letters of Credit in
accordance with the terms of this Article II, which shall be due and payable
promptly upon the Lender’s or the L/C Issuer’s presentation to AirTran of the
invoice of the L/C Issuer therefor.

(d) Drawings and Reimbursements.

(i) Upon receipt from the L/C Issuer of any notice of drawing under a Letter of
Credit, the Lender shall notify AirTran, or AirTran shall notify the Lender, as
the case may be, of such receipt. Not later than 2:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (or if the notice of drawing
on such Letter of Credit is given to AirTran after 10:00 a.m. on such day, then
not later than 10:00 a.m. on the next succeeding Banking Day), AirTran shall
reimburse the Lender, in an amount equal to the amount of such drawing. Any
notice given pursuant to this Section 2.01(d) may be given by telephone if
immediately confirmed in writing, provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

17



--------------------------------------------------------------------------------

(ii) AirTran shall pay interest to the Lender on any amount not paid to the
Lender when due under the provisions of this Section 2.01 from the date due
until paid at the per annum rate of twelve percent (12%).

(e) Obligation Absolute. AirTran’s obligation to reimburse the Lender for
reimbursements made to the L/C Issuer, for payments made by the L/C Issuer of
drafts drawn under the Letter of Credit and for other amounts payable by AirTran
hereunder shall be absolute, unconditional and irrevocable, without necessity of
presentment, demand, protest or other formalities. Such obligations of AirTran
shall be paid strictly in accordance with the terms hereof under all
circumstances, notwithstanding any of the following:

(i) any setoff, counterclaim, recoupment, defense or other right which AirTran
may have against the L/C Issuer, the Lender, Processor or any other Person for
any reason whatsoever;

(ii) any adverse change in the condition (financial or otherwise) of AirTran or
any Guarantor;

(iii) any lack of validity or enforceability of a Letter of Credit or any other
agreement;

(iv) the existence of any claim, setoff, defense or other right AirTran may at
any time have against a beneficiary or any transferee of the Letters of Credit
(or any Persons or entities for whom any such transferee may be acting), or any
other Person, whether in connection with this Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between the Lender and the Processor);

(v) any extension of time for payment or performance of AirTran’s obligation to
reimburse the L/C Issuer, Security Trustee or Processor;

(vi) the exchange, modification, substitution, or surrender of any Collateral;

(vii) any failure, omission, or delay on the part of a Processor, Security
Trustee or L/C Issuer to enforce, assert, or exercise any right, power, or
remedy conferred on it in connection with a Credit Card Agreement, any Credit
Document, or any other action on the part of the L/C Issuer, Security Trustee or
Processor;

(viii) any limitation on AirTran’s liability or obligations (or the liabilities
and obligations of any other Person) or any discharge, termination,
cancellation, frustration, irregularity, invalidity, or unenforceability, in
whole or in part of a Credit Card Agreement, any Credit Document or any other
agreement;

(ix) any merger or consolidation of AirTran or Holdings into or with any other
corporation, or any sale, lease, or other transfer of any of the assets of
AirTran or Holdings to any other Person or any change in the ownership of
AirTran or Holdings or in the control of any such owner;

(x) to the extent permitted by law, any release or discharge, by operation of
law, of AirTran from the performance or observance of any obligation, covenant,
or agreement contained in this Agreement;

 

18



--------------------------------------------------------------------------------

(xi) any draft, demand, certificate or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under a Letter of Credit;

(xii) payment by the L/C Issuer under a Letter of Credit against presentation of
a demand, draft or certificate or other document that does not comply with the
terms of such Letter of Credit, or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy, debtor
in possession, assignee for the benefit of creditors, liquidator, receiver or
other representative of or successor to the beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any Debtor Relief Law;

(xiii) any other circumstance or event whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Lender; or

(xiv) the fact that a Default or an Event of Default has occurred and is
continuing.

(f) Limitation of the Lender’s Liability. AirTran agrees that, in reimbursing
the L/C Issuer for the payment of any draft under a Letter of Credit, the Lender
shall not have any responsibility to obtain or examine any draft or any document
which is required by such Letter of Credit to accompany any draft made under
such Letter of Credit or to ascertain or inquire as to the validity or accuracy
of any draft or other such document or the authority of the Person executing or
delivering any such document. AirTran assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of the Letters of
Credit; provided that this assumption is not intended to, and shall not,
preclude AirTran’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. The Lender shall
not be liable or responsible for any of the matters described in clauses
(i) through (xiv) of Section 2.01(f), provided that anything in such clauses to
the contrary notwithstanding, in the event AirTran sustains damages caused by
the L/C Issuer’s bad faith, willful misconduct or gross negligence, and the
Lender is the account party on the Letter of Credit, the Lender shall, at the
request of AirTran and at AirTran’s cost and expense, assign its rights to
prosecute such claim against the L/C Issuer to AirTran.

(g) Assumption of Risk. As between the Lender, on the one hand, and AirTran, on
the other hand, AirTran assumes all risks of the acts and omissions of, or
misuse of the Letter of Credit by the beneficiary thereof. In furtherance and
not in limitation of the foregoing, to the fullest extent permitted by law, the
Lender shall not be responsible for: (a) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document issued by any party in
connection with the application for and issuance of the Letters of Credit, even
if they should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (b) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign the
Letters of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(c) failure of the beneficiary of the Letters of Credit to comply fully with
conditions required in order to demand payment under the Letters of Credit;
(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (e) errors in interpretation of technical terms; (f) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under a Letter of Credit or of the proceeds thereof; (g) the
credit of the proceeds of any drawing under a Letter of Credit; and (h) any
consequences arising from causes beyond the control of the Lender. None

 

19



--------------------------------------------------------------------------------

of the above shall affect, impair, or prevent the vesting of any of the Lender’s
rights or powers under this Agreement or the Security Trustee’s rights under the
Security Documents.

(h) Indemnification. AirTran agrees to hold the Lender, Security Trustee, the
L/C Issuers and their respective officers, directors, employees, agents, and
Affiliates (the “Indemnitees”) harmless from and against any and all claims,
loss, liability or damage, including Attorneys’ Costs, howsoever arising from or
in connection with the Letters of Credit, the Revolving Note, the Credit Card
Agreements and the Credit Documents, but excluding any such claim, loss,
liability or damage resulting from any such Indemnitee’s bad faith, gross
negligence or willful misconduct. In addition to, and without limiting the
foregoing or any other indemnification provisions contained in the Credit Card
Agreements or any of the Credit Documents, AirTran hereby agrees to indemnify
and hold each Indemnitee harmless from and against (a) any and all claims and
damages, losses, liabilities, costs and expenses (including Attorneys’ Costs)
which any Indemnitee may incur by reason or in connection with the execution and
delivery or transfer or payment or failure to pay under the Letter of Credit or
the Revolving Note, unless arising from such Indemnitee’s bad faith, gross
negligence or willful misconduct; and (b) any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including Attorneys’
Costs) that an Indemnitee may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of the Letters of Credit or the Lender’s
undertaking with respect thereto, or (ii) the failure of the L/C Issuer to honor
a demand for payment under the Letters of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent a result of the bad faith, gross negligence or willful misconduct of such
Indemnitee.

(i) General Terms. The terms and conditions set forth in Section 2.03 shall be
applicable to the Letter of Credit Subfacility established under this
Section 2.01.

2.02 The Revolving Loan Subfacility.

(a) Revolving Loans. Upon the satisfaction of each of the conditions of
Section 3.02, the Lender agrees, subject to the conditions of Section 3.03 and
all other terms and conditions of this Agreement, from time to time on any
Business Day prior to the Expiration Date at AirTran’s request, to make
Revolving Loans to AirTran in an aggregate outstanding principal amount that
shall not exceed the lesser of (i) the Available Credit and (ii) the Maximum
Revolving Loan Amount. Each Revolving Loan shall be in a minimum principal
amount of $1,000,000.

(b) Revolving Note. The Revolving Loans made by the Lender, and AirTran’s
obligation to repay the same, together with interest thereon, shall be evidenced
by the Revolving Note.

(c) Notice and Manner of Borrowing.

(i) AirTran may request Revolving Loans hereunder by giving the Lender a
Revolving Loan Request at least three (3) Banking Days before the Banking Day on
which AirTran desires for a Revolving Loan to be made, except that a Revolving
Loan Request for the Initial Revolving Loan may be given at any time prior to
10:00 A.M. on October 31, 2008. Unless the Lender determines that any applicable
condition specified in Sections 3.02 or 3.03 has not been satisfied, the Lender
shall make the Revolving Loans available to AirTran by crediting a checking
account maintained by AirTran with a commercial bank designated by AirTran.

(ii) All Revolving Loan Requests shall specify the date, amount, and such other
information called for in the form of the Revolving Loan Request.

 

20



--------------------------------------------------------------------------------

(iii) AirTran’s submission to the Lender of any Revolving Loan Request shall
constitute a reaffirmation by AirTran that all representations and warranties
contained in this Agreement are (unless otherwise specified in writing to the
Lender or relating specifically to an earlier date or period in which case such
representations and warranties shall have been true and correct as of such
earlier date or period) true and correct on and as of the date of the request
and that no Default or Event of Default shall have occurred and is continuing or
will result from the making of the Revolving Loan so requested.

(iv) AirTran may obtain no more than two (2) Revolving Loans during any calendar
month.

(d) Rates of Interest on Revolving Loans. Interest on the unpaid principal
amount of each Revolving Loan shall accrue at a rate equal to 12% per annum.

(e) Payments on Revolving Loans. All or part of the outstanding principal amount
of any Revolving Loan may be repaid, with accrued interest thereon, at any time
and from time to time without penalty or premium. Each Revolving Loan shall be
repaid, in full, with all accrued and unpaid interest thereon, not later than
the earlier of (i) such date on which repayment in full is required pursuant to
the terms of this Agreement and (ii) the Expiration Date. Accrued and unpaid
interest on the unpaid principal balance of the Revolving Loans shall be due and
payable monthly on the first (1st) day of each month, commencing on the first
(1st) Banking Day of the first (1st) month after the Initial Revolving Loan is
made.

(f) Use of Proceeds. The proceeds of the Revolving Loans will be used by AirTran
solely to fund the general corporate needs of AirTran.

(g) Availability. No Revolving Loan requested or made under this Article II
shall be in an amount which exceeds the lesser of (i) the Maximum Revolving Loan
Amount and (ii) the Available Credit.

(h) The Lender is hereby authorized by AirTran to record on its records with
respect to the Revolving Loans and all amounts evidenced by the Revolving Note
(i) the date and principal amount thereof and (ii) each repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided, however, that the failure of
the Lender to make such a recordation with respect to any Revolving Loan or
payment shall not limit or otherwise affect the obligations of AirTran.

(i) General Terms. The terms and conditions set forth in Section 2.03 shall be
applicable to the Revolving Loans made under this Section 2.02.

2.03 General Terms. The Letter of Credit Subfacility and the Revolving Loan
Subfacility shall be subject to the following terms:

(a) Computation of Interest. All computations of interest shall be made on the
basis of a 360 day year of 12 months of 30 days each and actual days elapsed.
Interest on a Revolving Loan shall accrue from the date of the making of such
Revolving Loan, but exclude the date of payment. Interest on AirTran’s
obligations resulting from nonpayment of any amount due pursuant to
Section 2.01(e) on account of a draw under a Letter of Credit shall accrue from
and include the date of drawing under such Letter of Credit, but exclude the
date of payment.

(b) Payments Generally.

 

21



--------------------------------------------------------------------------------

(i) Except as otherwise expressly provided herein, all payments by AirTran
hereunder with respect to any reimbursement of and interest on account of any
drawing under a Letter of Credit, any payment under the Revolving Note, and any
other payment to the Lender pursuant to this Agreement shall be made to the
Lender, to such account as the Lender may from time to time direct, in Dollars,
not later than the time required hereunder on the date specified herein. Except
as otherwise expressly provided herein, all other payments by AirTran hereunder
shall be made to the Lender, to such account as the Lender may from time to time
direct, in Dollars, not later than 2:00 p.m. on the date specified herein. All
payments received by the Lender after 2:00 p.m. shall be deemed received on the
next succeeding Banking Day, and any applicable interest shall accrue until
receipt of such payment.

(ii) If any payment to be made by AirTran shall come due on a day other than a
Banking Day, payment shall be made on the next following Banking Day, and such
extension of time shall be reflected in computing interest.

(iii) Except as otherwise specified in Section 2.01(d)(ii), AirTran shall pay
interest to the Lender on any amount not paid to the Lender when due under the
provisions of this Agreement from the date due until paid at the per annum rate
of 14%.

(c) Facility Fee. In consideration of the Lender’s (i) procurement of the
Letters of Credit for the benefit of Processors and (ii) agreement to make
Revolving Loans to AirTran, in each case subject and pursuant to the terms of
this Agreement (including, without limitation, the provisions of this Article
II), AirTran shall pay to the Lender in advance, commencing on November 1, 2008
and on the first Banking Day of each month thereafter, a non-refundable
procurement fee equal to (A) four percent (4%) per annum for the period
commencing on the initial Borrowing Date and ending on October 31, 2009 and
(B) two percent (2%) per annum thereafter, in each case, applied to the Facility
Amount.

(d) Collateral Coverage. Subject to the terms hereof (including, without
limitation, Sections 2.01(a) and 2.02(a), AirTran may request at any time before
the Expiration Date the issuance of Letters of Credit and may request Revolving
Loans, in any case in an amount not exceeding the Available Credit at that time
upon (a) AirTran’s certifying in accordance with the Valuation Requirements that
the aggregate value of the then-existing Collateral is equal to or greater than
the Total Exposure at that time (plus the stated amount of the Letter of Credit
or the principal amount of the Revolving Loan being requested) or (b) granting
to Security Trustee a security interest in additional Property, which, together
with all other then-existing Collateral, has an aggregate value established by
AirTran in accordance with the Valuation Requirements that is equal to or
greater than the Total Exposure at that time (plus the stated amount of the
Letter of Credit or the principal amount of the Revolving Loan being requested).
To establish the aggregate value of Collateral for any purpose under this
Agreement at any time, AirTran shall provide the Lender evidence of the
aggregate value of the Collateral at such time, which evidence shall be
reasonably acceptable to the Lender (which in the case of any Borrowing Date,
shall consist of a certification contained in the Revolving Loan Request),
current and based on industry-standard methods of valuation and techniques
provided that at all times the Pledged Stock shall be deemed to have a value of
zero and, at any time, any other item of Collateral in which the Lender (or an
Affiliate) or the Security Trustee does not have a perfected security interest
shall be deemed to have a value of zero (the “Valuation Requirements”).

(e) Security.

(i) The Credit Document Obligations of AirTran shall be secured in accordance
with the provisions of the Security Documents, by a first priority perfected
security

 

22



--------------------------------------------------------------------------------

interest in (a) the Collateral (as defined in the Security Agreement), (b) the
rights of AirTran under the Purchase Agreement (as defined in the Purchase
Agreement Security Agreement), (c) the Additional Collateral, and (d) all other
Property in which the Lender (or an Affiliate thereof) or the Security Trustee
may be granted a security interest to secure the Credit Document Obligations of
AirTran (collectively, the “Collateral”).

(ii) Not less than once during each calendar quarter, AirTran shall provide to
the Lender a list consisting of all tangible Property constituting the
Collateral and, in the case of Collateral consisting of Spare Parts, Inventory
or Equipment (as each such term is defined in the Security Agreement), the
location or locations of such Collateral. Not less than once each calendar
quarter or upon Lender’s reasonable request at any time if a Specified Default
is continuing, AirTran shall provide to Lender evidence of the aggregate value
of the Collateral established in accordance with the Valuation Requirements.

(iii) The aggregate value of all Type I Collateral and the Type II Collateral
shall at all times be at least equal to the Total Exposure. If at any time, then
AirTran shall be entitled to cause a mutually agreed upon pool of Type I
Collateral with a value less than or equal to such excess to be recharacterized
as Type II Collateral as and to the extent that the ratio of the aggregate value
of Type I Collateral to the Facility Amount is not reduced by such
recharacterization. The parties will enter into an amendment of this Agreement
to reflect such recharacterization of the Collateral. In the event that, at any
time, the aggregate value of the Type I Collateral and the Type II Collateral is
determined to be less than the Total Exposure, AirTran shall within five
(5) Banking Days (i) repay the aggregate outstanding Revolving Loans to the
extent required to eliminate such shortfall and (ii) if any such shortfall
remains after repayment in full of the aggregate outstanding Revolving Loans,
(A) grant to Security Trustee a security interest in additional Property and
provide to the Lender the valuation thereof in accordance with the Valuation
Requirements or (B) take such steps as are necessary to reduce the L/C Exposure
to the amount of such valuation. Any repayment pursuant to this
Section 2.03(e)(iii) shall be applied to the outstanding principal amount of the
Revolving Loans in inverse order of maturity. Notwithstanding any provision of
any Credit Document to the contrary, the value of any item of Collateral and the
aggregate value of all Collateral for purposes of Section 2.03(d), this
Section 2.03(e), Section 3.03(j) and any other provision of any Credit Document
requiring a valuation of the Collateral shall be established by AirTran in
accordance with the Valuation Requirements.

(iv) Prior to any change in the pool of Property constituting the Collateral as
a result of a sale, transfer or disposition of any such Property as permitted by
this Agreement or any other Credit Document, upon the Lender’s request, AirTran
shall provide promptly to the Lender, in accordance with the Valuation
Requirements, a valuation of the pool of Property constituting the Collateral
after taking into account any such proposed change. In the event the value of
the Type I Collateral and the Type II Collateral in such pool is determined to
be less than the Total Exposure, AirTran shall, prior to such change, (i) repay
the aggregate outstanding Revolving Loans to the extent required to eliminate
such shortfall and (ii) if any such shortfall remains after repayment in full of
the aggregate outstanding Revolving Loans, (A) grant to Security Trustee a
security interest in additional Property and provide to the Lender the valuation
thereof in accordance with the Valuation Requirements or (B) take such steps as
are necessary to reduce the L/C Exposure to the amount of such valuation. Any
repayment pursuant to this Section 2.03(e)(iv) shall be applied to the
outstanding principal amount of the Revolving Loans in inverse order of
maturity.

(v) Without limiting Section 2.03(d)(iii), AirTran may, with the prior written
consent of the Lender (not to be unreasonably withheld, delayed or conditioned),
sell, transfer or otherwise dispose of any of the Property constituting Type I
Collateral; provided no such consent shall be required and the provisions of
Section 2.03(d)(iv) requiring AirTran to provide to the

 

23



--------------------------------------------------------------------------------

Lender a valuation shall not apply to the extent any such sale, transfer or
other disposition that is in respect of Type I Collateral consisting of
Inventory or Equipment is made in the ordinary course of business or is an
isolated sale, transfer or disposition which is immaterial in terms of the
aggregate value of the Collateral. Following any such sale, disposition or
transfer, any such Property shall no longer be deemed to be “Collateral” for all
purposes of this Agreement and the other Credit Documents and shall be released
from the Lien of the applicable Credit Documents pursuant to the terms thereof.

(vi) Without limiting Section 2.03(d)(iii) but notwithstanding any other
provision of this Agreement or any other Credit Document to the contrary,
AirTran may, without the prior written consent of the Lender, sell, transfer or
otherwise dispose of any of Property constituting the Type II Collateral if
AirTran establishes to the reasonable satisfaction of the Lender prior to such
sale, transfer or disposition that the proceeds of such sale, transfer or
disposal are to be used by AirTran for purposes of (i) liquidity enhancement,
(ii) reduction of Indebtedness, (iii) replacing Property or (iv) other bona fide
purposes; provided that if the proceeds of any such sale, transfer or other
disposition are intended to be used for the purposes described in clause
(iv) above, AirTran shall obtain the prior written approval of the Lender (not
to be unreasonably withheld, delayed or conditioned); provided further that if a
Specified Default or an Event of Default shall have occurred and then be
continuing, any and all proceeds of any such sale, transfer or disposition shall
be deposited into the Collateral Account (as defined in the Security Agreement)
until such time as such Specified Default or Event of Default, as applicable,
shall no longer exist. Following any such sale, disposition or transfer, any
such Property shall no longer be deemed to be “Collateral” for all purposes of
this Agreement and the other Credit Documents and shall be released from the
Lien of the applicable Credit Documents pursuant to the terms thereof.

(vii) If at any time AirTran obtains a release of all of the Letters of Credit
issued for the benefit of Processors, repays all Revolving Loans, with interest
thereon, terminates the Revolving Loan Subfacility and satisfies in full all
Obligations, all Property then constituting the Collateral shall no longer be
deemed to be “Collateral” for all purposes of this Agreement and the other
Credit Documents and shall be released from the Lien of the applicable Credit
Documents pursuant to the terms thereof.

(f) Excess Cash Payments. If AirTran shall determine it has Excess Cash on any
Banking Day, AirTran shall promptly, but in any event within three (3) Banking
Days of such determination, pay the Lender an amount equal to the Excess Cash to
be applied to the outstanding principal amount of the Revolving Loans in inverse
order of maturity until the balance of such Revolving Loans is zero.

(g) Total Exposure. If, on any date of determination, the Total Exposure exceeds
the Facility Amount, then AirTran shall promptly, but any event within two
(2) Banking Days of such determination, (i) repay the aggregate outstanding
Revolving Loans to the extent required to eliminate such excess and (ii) if any
such excess remains after repayment in full of the aggregate outstanding
Revolving Loans, take such steps as are necessary to reduce the L/C Exposure to
eliminate such excess. Any repayment pursuant to this Section 2.03(g) shall be
applied to the outstanding principal amount of the Revolving Loans in inverse
order of maturity.

ARTICLE III

CONDITIONS PRECEDENT

3.01 Conditions to Letter of Credit Subfacility. The obligation of the Lender to
procure the issuance of the Initial Letter of Credit shall not become effective
until the date on which each of the following conditions is satisfied:

 

24



--------------------------------------------------------------------------------

(a) Organizational and Authority Documents. The Lender shall have received the
following, each of which shall be an original or a facsimile (followed promptly
by an original), in form and substance satisfactory to the Lender:

(i) copies of the Organizational Documents of each Credit Party, certified to be
true and complete by a secretary or assistant secretary of such Credit Party to
be true and correct as of the date of this Agreement.

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Lender may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Credit Documents to which such
Credit Party is a party and evidencing each Credit Party’s authority to obtain
credit under, or to Guarantee, as the case may be, the obligations of such
Credit Parties under the Credit Documents to which the Credit Parties are
parties and to do all things necessary to effect the transactions contemplated
thereby.

(iii) such documents and certifications as the Lender may reasonably require to
evidence that each Credit Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation and the state of its principal place of business.

(iv) such opinions of counsel to the Credit Parties relating to the transactions
covered by the Credit Documents as the Lender may reasonably request.

(v) a certification of a Responsible Officer of AirTran certifying that the
representations and warranties of AirTran set forth in Article IV hereof are
true and correct in all material respects as of such date except to the extent
such representations and warranties relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date and no Default or Event of Default shall have
occurred and be continuing hereunder.

(vi) AirTran shall have paid the Florida documentary stamp tax due and owing in
connection with the recording of the Hangar Mortgage.

(vii) the Intangible Tax Deposit.

(b) Perfection of Security Interest. The Lender shall have received satisfactory
evidence that the security interests created by the Security Documents have been
duly perfected and all conditions necessary or reasonably required to achieve
such perfection shall have been satisfied.

(c) Credit Documentation. The Lender shall have received a counterpart of this
Agreement, the Security Documents, the Guaranty and the other Credit Documents,
each properly executed by a Responsible Officer of the Credit Party or Credit
Parties that are party thereto and in the case of the Security Agreement or the
Spare Parts Security Agreement, the Security Trustee.

(d) Status of Obligations to the Lender. The Credit Parties shall be current on
all payment obligations owing to the Lender and its Subsidiaries.

 

25



--------------------------------------------------------------------------------

(e) Amendments to Credit Card Agreement. The Lender shall have received a fully
executed copy of the amendments to the Credit Card Agreement set forth on
Exhibit A hereto, if any.

(f) General Conditions. Each of the conditions of Section 3.03 shall have been
satisfied.

3.02 Conditions to Revolving Loan Subfacility. The obligation of the Lender to
make the Initial Revolving Loan or, if no Initial Revolving Loan is requested
and made, the first Revolving Loan after October 31, 2008, shall not become
effective until the date on which each of the following conditions is satisfied:

(a) Organizational and Authority Documents. The Lender shall have received the
following, each of which shall be an original or a facsimile (followed promptly
by an original), in form and substance satisfactory to the Lender:

(i) a certificate of a secretary or assistant secretary of each Credit Party to
the effect that the Organizational Documents of such Credit Party furnished to
the Lender pursuant to Section 3.01(a)(i) remain in full force and effect as of
the date of this Agreement and have not been modified or amended since the date
they were delivered to the Lender.

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Lender may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Credit Documents to which such
Credit Party is a party and evidencing each Credit Party’s authority to obtain
credit under, or to Guarantee, as the case may be, the obligations of such
Credit Parties under the Credit Documents to which the Credit Parties are
parties and to do all things necessary to effect the transactions contemplated
thereby.

(iii) a certificate of a secretary or assistant secretary of each Credit Party
to the effect that such Credit Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation and the state of its principal place of business.

(iv) such opinions of counsel to the Credit Parties relating to the transactions
covered by the Credit Documents as the Lender may reasonably request.

(v) a certification of a Responsible Officer of AirTran certifying that the
representations and warranties of AirTran set forth in Article IV hereof are
true and correct in all material respects as of such date except to the extent
such representations and warranties relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date and no Default or Event of Default shall have
occurred and be continuing hereunder.

(b) Credit Documentation. The Lender shall have received a counterpart of this
Agreement, the Revolving Note, and such amendments, if any, to the Security
Documents, the Guaranty and the other Credit Documents, each properly executed
by a Responsible Officer of the Credit Party or Credit Parties that are party
thereto, and in the case of the Security Agreement or the Spare Parts Security
Agreement, the Security Trustee, as may be reasonably required by the Lender, in
form and substance reasonably acceptable to the Lender, in order to assure that
the security interests created by the

 

26



--------------------------------------------------------------------------------

Security Documents will secure (i) the Credit Document Obligations as defined in
this Agreement to the same extent, and with the same priority, as said documents
secured the Obligations, as defined in the Reimbursement Agreement by and
between the Lender and AirTran dated as of August 12, 2008, before the
amendments provided for under this Agreement and (ii) the Other Obligations.

(c) Additional Collateral. The Lender shall have received such additional
Security Documents or amendments to Security Documents, each properly executed
by a Responsible Officer of the Credit Party or Credit Parties that are party
thereto, and such consents of third parties thereto as may be reasonably
required by the Lender, in form and substance reasonably acceptable to the
Lender, as may be necessary or appropriate to provide for the Obligations to be
secured by a security interest in the Additional Collateral, subject to no other
security interests, liens or encumbrances except as shall be permitted by the
terms of the applicable Security Documents.

(d) General Conditions. Each of the conditions set forth in Section 3.03 shall
have been satisfied.

(e) Warrant Agreement. AirTran Holdings, Inc. shall have executed the Warrant
Agreement and delivered all certificates to the Lender evidencing the warrants
as more fully described in the Warrant Agreement.

If a Letter of Credit (other than the Initial Letter of Credit) is to be issued
prior to the making of the Initial Revolving Loan, then the conditions precedent
set forth in this Section 3.02 shall apply to the issuance of such Letter of
Credit (in addition to the conditions precedent set forth in Section 3.03).

3.03 Each Letter of Credit or Revolving Loan. The obligation of the Lender to
procure the issuance of any Letter of Credit or to make any Revolving Loan is
subject to the satisfaction of the following conditions on and as of the
relevant Borrowing Date:

(a) Accuracy of Representations. The representations and warranties of AirTran
set forth in this Agreement shall be true and correct in all material respects,
except to the extent such representations and warranties relate to a specific
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date.

(b) No Defaults. At the time of and immediately after giving effect to the
issuance of such Letter of Credit or the making of such Revolving Loan, as the
case may be, no Default or Event of Default shall have occurred and be
continuing.

(c) Security Requirements. If there are additions to the Collateral or other
required amendments to the Security Documents in connection therewith, the
Lender shall have received such opinions of counsel to the Credit Parties with
respect thereto as the Lender may reasonably request.

(d) Conditions Precedent. All conditions precedent to the issuance of the Letter
of Credit or making of the Revolving Loan, as the case may be, required to be
performed by the Credit Parties under the Security Documents shall have been
satisfied or waived.

(e) Status of Obligations. The Credit Parties shall be current on all payment
obligations owing to the Lender, its Subsidiaries and any Affiliate thereof.

(f) Credit Card Agreements. The Lender shall have received reasonably
satisfactory evidence that no payment default, any other material default, or
General Triggering Event shall have occurred under any Credit Card Agreement.

 

27



--------------------------------------------------------------------------------

(g) Corporate Existence. The Credit Parties each shall have maintained in full
force and effect its corporate existence, rights (charter and statutory),
licenses, permits, approvals and governmental franchises necessary to conduct
its respective business, unless the Board of Directors of AirTran shall have
determined that the preservation thereof is no longer in the interest of the
Credit Parties and that termination thereof will have no Material Adverse
Effect.

(h) Air Carrier Certification. AirTran shall be an air carrier certificated
under applicable Law and shall not have received notice from the United States
Department of Transportation (the “DOT”) or the United States Federal Aviation
Administration (the “FAA”) of any loss of such certification or that any
investigation by the DOT or FAA has been commenced in relation to the potential
revocation of such certification.

(i) U.S. Citizenship. AirTran shall be a “citizen of the United States,” as
contemplated by United States aviation law.

(j) Collateral Value. AirTran shall have provided evidence, in accordance with
the Valuation Requirements, that after giving effect to the issuance of the
Letter of Credit and the making of the Revolving Loan, as the case may be, the
aggregate value of all Type I Collateral and Type II Collateral shall be equal
to or greater than the Total Exposure.

(k) Maximum Amount. The stated amount of the Letter of Credit and/or the
principal amount of the Revolving Loan being made, as the case may be, does not
exceed the Available Credit, and in the case of a Revolving Loan, such Revolving
Loan would not cause the aggregate outstanding principal amount of all Revolving
Loans to exceed the Maximum Revolving Loan Amount.

(l) Outside Issuance Date. The date of issuance of the Letter of Credit or the
making of the Revolving Loan, as the case may be, occurs prior to the Expiration
Date or Revolving Loan Expiration Date, respectively.

(m) Outside Expiration Date. In the case of the issuance of any Letter of Credit
(other than the Initial Letter of Credit), the stated expiration date of the
Letter of Credit shall be on or before the Expiration Date.

(n) Processing Agreements. In the case of the issuance of any Letter of Credit,
such Letter of Credit shall be in form and substance satisfactory to Lender in
its sole discretion, and any amendments to the relevant Credit Card Agreement
and this Reimbursement Agreement in form and substance satisfactory to the
Lender in its sole discretion have been made and are in effect.

(o) No Adverse Change. None of the following events shall have occurred and be
continuing:

(i) AirTran’s obligations shall have been accelerated or one or more of
AirTran’s leases shall have been terminated on account of the occurrence of an
“Event of Default” under any financing arrangement with the Lender;

(ii) AirTran’s hull and liability insurance for flight equipment shall have been
canceled or declared ineffective;

(iii) AirTran or Holdings shall have failed to maintain its corporate existence
or shall have otherwise wound-up its affairs, liquidated or dissolved;

 

28



--------------------------------------------------------------------------------

(iv) AirTran shall have voluntarily or involuntarily terminated or suspended all
or a majority of its commercial airline operations;

(v) A proceeding under any Debtor Relief Law shall have been commenced by or
against AirTran or Holdings;

(vi) Lender or any Affiliate thereof shall have terminated any existing purchase
agreement with respect to aircraft with AirTran on account of a payment default
by AirTran thereunder, if at the time of the termination firmly committed
aircraft otherwise would have been deliverable to AirTran thereunder;

(vii) A final, non-appealable uninsured judgment or judgments for the payment of
money in the aggregate amount of $25,000,000 or more shall have been entered by
a court or courts of competent jurisdiction against AirTran or Holdings, and
such judgment or judgments shall have remained unsatisfied, undischarged,
unbonded and unstayed; or

(viii) Any other event having a Material Adverse Effect shall occur.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

AirTran represents and warrants to the Lender as of the date hereof and as of
the date (a) any Letter of Credit is issued for the benefit of a Processor or
(b) any Revolving Loan is made, in either case in accordance with the terms
hereof that:

4.01 Existence, Qualification and Power. Each Credit Party (a) is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its Credit Document Obligations under the Credit Documents to which it
is a party, and (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

4.02 Authorization; No Contravention. The execution, delivery and performance by
each Credit Party of each Credit Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not (a) contravene the terms of any of such Person’s Organizational
Documents; (b) conflict with or result in any material breach or contravention
of, or the creation of any Lien under (i) any Contractual Obligation to which
such Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
Property is subject; or (c) violate any Law.

4.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document, other
than those that have already been obtained and are in full force and effect.

 

29



--------------------------------------------------------------------------------

4.04 Binding Effect. This Agreement and each other Credit Document has been duly
executed and delivered by each Credit Party that is party thereto. This
Agreement and each other Credit Document constitutes a legal, valid and binding
obligation of each Credit Party that is party thereto, enforceable against each
such Credit Party in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws or equitable principles relating to
enforceability.

4.05 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of AirTran after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any of the Credit Parties or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Credit Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to have a Material Adverse Effect.

4.06 Insurance. The Credit Parties maintain insurance in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties as the properties
owned by the Credit Parties.

4.07 Taxes. The Credit Parties have filed all federal, state and other material
tax returns and reports required to be filed, and have paid all federal, state
and other material taxes reflected in such returns, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Credit Parties that would, if made, have a Material
Adverse Effect.

4.08 Compliance with Laws. The Credit Parties are in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

4.09 Status of U.S. Bank Credit Card Agreement. AirTran’s Unrestricted Cash as
of September 30, 2008 was approximately $316,500,000 and the Required Amount as
a percentage of Gross Exposure (as such terms are defined in the U.S. Bank
Credit Card Agreement) was 50% as of September 30, 2008.

4.10 Valuation. Any evidence (including that certain Appraisal of the Boeing 717
Spare Parts Inventory Owned by AirTran Airways, Inc. dated as of July 31, 2008
prepared by Aviation Asset Management Inc.) provided by AirTran to establish the
value of any item of Collateral is true and accurate in all material respects
and complies with the Valuation Requirements. As of the date of this Agreement,
the aggregate value of the Collateral is an amount not less than Two Hundred
Sixty Four Million Five Hundred Sixty Three Thousand Dollars ($264,563,000).

4.11 Government Regulation.

Neither Credit Party is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. No Credit Party is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, or any other federal or state statute that restricts or
limits its ability to incur Indebtedness or to perform its obligations
hereunder. The making of the Revolving Loans by the Lender to AirTran, the
incurrence of the L/C Exposure by AirTran, the application of the

 

30



--------------------------------------------------------------------------------

proceeds thereof and repayment thereof and the consummation of the other
transactions contemplated by the Credit Documents will not violate any provision
of any such statute or any rule, regulation or order issued by the SEC.

4.12 Margin Regulations.

Neither Credit Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U or G of the Federal Reserve Board as now and from time to time
hereafter in effect (such securities being referred to herein as “Margin
Stock”). Neither Credit Party owns any Margin Stock, and none of the proceeds of
the Revolving Loans or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Revolving Loans or other extensions of
credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulations, T, U or X of the Federal Reserve Board. Neither Credit
Party will take or permit to be taken any action that might cause any Credit
Document to violate any regulation of the Federal Reserve Board.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligations shall remain unpaid or unsatisfied or any Letter of
Credit or Revolving Loan shall remain outstanding, AirTran shall:

5.01 Preservation of Existence, Etc. Preserve and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its formation and take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
opinion of management, in the normal conduct of its businesses.

5.02 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, make all
necessary repairs thereto and renewals and replacements thereof; and use the
standard of care typical in the airline industry in the operation and
maintenance of its facilities.

5.03 Maintenance of Insurance. Maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in the airline business in the United States.

5.04 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
Property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

5.05 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of AirTran and maintain such books of record

 

31



--------------------------------------------------------------------------------

and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over AirTran.

5.06 Credit Card Agreements. AirTran agrees to provide the Lender with copies of
any notices, reports, invoices or other statements it receives from or gives to
Processors under such Processors’ Credit Card Agreements which affect amounts
available to be drawn under the Letters of Credit, including, without
limitation, any notice of a General Triggering Event, a Cutoff Date, notices of
drawings under the Letters of Credit or, in relation to the U.S. Bank Credit
Card Agreement, any reports or calculations which set forth or represent a
component part of the Section 11 Gross Exposure, the Section 11 Cash Deposit,
the Section 11 Deposit Amount, the Maximum Amount or the current level or
burnoff of Chargebacks (as each term is defined in the U.S. Bank Credit Card
Agreement). In addition, in the event the Maximum Amount as set forth in the
U.S. Bank Credit Card Agreement is less than the aggregate stated amount of the
Letters of Credit, the parties agree to cooperate to replace the Initial Letter
of Credit from time to time with new letters of credit in an aggregate stated
amount equal to the Maximum Amount.

5.07 Post-Closing Matters. Use reasonable efforts to obtain such access or
waiver letters as the Lender may reasonably request from those persons who are
in control of access to Spare Parts, Inventory and Equipment.

(b) If requested by the Lender use commercially reasonable efforts to implement
a Letter of Credit in respect of the American Express Credit Card Agreement on
terms acceptable to AirTran, the Lender and American Express, and AirTran shall
cooperate reasonably with good faith requests of the Lender or American Express
in furtherance thereof.

(c) As soon as reasonably practicable, deliver to the Lender written consents to
the collateral assignment under the Security Agreement of all of AirTran’s
rights, title and interest in, to and under each agreement in respect of Hedging
Obligations to which AirTran is a party, in each case in form and substance
reasonably satisfactory to the Lender and in each case executed by AirTran and
the counterparty thereto.

(d) As soon as reasonably practicable, but in any event no later than January 1,
2009, deliver to the Lender the written consent of Arik Air Limited to AirTran’s
collateral assignment of all of its rights, title and interest in, to and under
the Arik Sale and Purchase Agreement under the Security Agreement, which written
consent shall be in form and substance reasonably acceptable to the Lender.

(e) As soon as reasonably practicable, but in any event no later than
November 30, 2008, with respect to all Other Agreements in effect on the date
hereof and at closing for any other agreements required to be added as an Other
Agreement pursuant to the terms of the Collateral Letter Agreement, deliver to
Lender satisfactory documentation evidencing the cross collateralization between
this Agreement and such Other Agreements.

(f) As soon as practicable, but in any event no later than November 7, 2008,
deliver to Lender a modification to the Hanger Mortgage which shall be recorded
in the public records of Orange County, Florida.

5.08 Intangible Tax Deposit. Lender holds a deposit in an amount equal to Twenty
Thousand Dollars ($20,000) (the “Intangible Tax Deposit”) for the sole purpose
of securing the

 

32



--------------------------------------------------------------------------------

obligation to pay the Florida non-recurring intangibles tax that may come due
and owing as a condition to the enforcement in a Florida court by the Lender or
the Security Trustee of its rights and remedies under the Hangar Mortgage.
Lender agrees to release the amount of Intangible Tax Deposit payable pursuant
to the recordation of the Hangar Mortgage Modification. The amount of the
Intangible Tax Deposit remaining after payment to the relevant taxing
authorities shall be payable to AirTran within thirty (30) days of the date of
this Agreement.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligations hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding, AirTran shall not, nor shall it
permit any Restricted Subsidiary to, without the prior written consent of the
Lender, such consent not to be unreasonably withheld or delayed, directly or
indirectly:

6.01 Liens. Incur or suffer to exist any Lien of any nature whatsoever upon or
with respect to any of its rights, assets or properties, whether owned at the
date of this Agreement or thereafter acquired, other than Permitted Liens.

6.02 Restricted Payments. Make a Restricted Payment if at the time AirTran or
such Restricted Subsidiary makes such Restricted Payment: (1) a Default shall
have occurred and be continuing (or would result therefrom); (2) AirTran is not
able to incur an additional $1.00 of Indebtedness pursuant to paragraph (a) of
Section 6.03; or (3) the aggregate amount of such Restricted Payment and all
other Restricted Payments since the date of this Agreement (the amount of any
such Restricted Payment, if other than cash, as determined in good faith by
AirTran, whose determination shall be conclusive and evidenced by a resolution
of the Board of Directors of AirTran or an officer’s certificate, delivered to
the Lender prior to the making of such Restricted Payment) would exceed the sum
of:

(i) fifty percent (50%) of the Consolidated Net Income accrued during the period
(treated as one accounting period) from the beginning of the first fiscal
quarter to begin following the date of this Agreement to the end of the most
recent fiscal quarter for which financial statements are publicly available
prior to the date of such Restricted Payment (or, in case such Consolidated Net
Income shall be a deficit, minus one hundred percent (100%) of such deficit);

(ii) The aggregate net proceeds (including fifty percent (50%) of the fair
market value of property other than cash (as determined in good faith by
AirTran, whose determination shall be conclusive and evidenced by a resolution
of the Board of Directors or an Officer’s Certificate, delivered to the Lender
prior to the making of such Restricted Payment)) received by AirTran or any
Restricted Subsidiary from the issuance or sale, subsequent to the date of this
Agreement, of its Capital Stock and Indebtedness of AirTran or any Restricted
Subsidiary that has been converted into or exchanged for its Capital Stock
subsequent to the date of this Agreement (other than an issuance or sale to a
Restricted Subsidiary and other than an issuance or sale to an employee stock
ownership plan or to a trust established by AirTran or any of its Subsidiaries
for the benefit of their employees); and

(iii) an amount equal to the sum of (i) the net reduction in Investments in
Unrestricted Subsidiaries resulting from dividends, repayments of loans or
advances or other transfers of assets, in each case to AirTran or any Restricted
Subsidiary from Unrestricted Subsidiaries, and (ii) the portion (proportionate
to AirTran’s equity interest in such Subsidiary) of the fair market value of the
net assets of an Unrestricted Subsidiary at the time such Unrestricted
Subsidiary is designated a Restricted Subsidiary; provided, that the foregoing
sum shall not exceed, in the case of

 

33



--------------------------------------------------------------------------------

any Unrestricted Subsidiary, the amount of Investments previously made (and
treated as a Restricted Payment) by AirTran or any Restricted Subsidiary in all
Unrestricted Subsidiaries;

So long as no Default shall have occurred and be continuing (or would result
therefrom), the foregoing provisions of this Section 6.02 shall not prohibit:

(a) any Restricted Payment made by exchange for, or out of the net proceeds
(including fifty percent (50%) of the fair market value of property other than
cash (as determined in good faith by AirTran, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors or an
Officers’ Certificate delivered to the Lender prior to the making of such
Restricted Payment)) of the substantially concurrent sale of, Capital Stock of
AirTran and other than Capital Stock issued or sold to a Subsidiary of AirTran
or an employee stock ownership plan or to a trust established by AirTran or any
of its Subsidiaries for the benefit of their employees; provided that (A) such
Restricted Payment shall be excluded in the calculation of the amount of
Restricted Payments and (B) to the extent used to make such Restricted Payment,
the net proceeds from such sale shall be excluded from the calculation of
amounts under clause (3)(B) above;

(b) the declaration or payment of dividends on or payment of liquidated damages
with respect to (A) any Preferred Stock outstanding on the date of this
Agreement or (B) any Preferred Stock issued after the date of this Agreement
that ranks on parity with or junior to Preferred Stock outstanding on the date
of this Agreement; provided that any dividend referred to in the foregoing
clause (A) or, subject to the following proviso, clause (B), shall be included
in the calculation of the amount of Restricted Payments and provided further,
that AirTran may elect to exclude from the calculation of amounts under clause
3(B) above any Net Cash Proceeds received by AirTran from the issue or sale of
Preferred Stock pursuant to the foregoing clause (B) (which election must be
made by written notice to the Lender within ten (10) Banking Days of the receipt
of such Net Cash Proceeds) and, if such election is made, any dividend,
distribution, purchase, redemption, acquisition or retirement on or of the
Preferred Stock for which such election is made shall not be a Restricted
Payment;

(c) (A) the payment of cash in lieu of issuing fractional shares of Capital
Stock of AirTran in connection with the exercise of options or warrants, the
conversion of convertible securities or the redemption of interests in employee
stock ownership or benefits plans, (B) the purchase or redemption of its Capital
Stock by AirTran from employee stock ownership or benefit plans subject to ERISA
to the extent required by ERISA, (C) repurchases of its Capital Stock which
occur upon the exercise of stock options if such Capital Stock represents a
portion of the exercise price of such options, (D) the purchase, redemption,
acquisition, cancellation or other retirement for value of shares of Capital
Stock of AirTran or any Restricted Subsidiary, options on any such shares or
related stock appreciation rights or similar securities held by officers or
employees or former officers or employees (or their estates or beneficiaries
under their estates), upon their death, disability, retirement, termination of
employment or pursuant to any agreement under which such shares of stock or
related rights were issued; provided that the aggregate cash consideration paid
pursuant to this clause (D) for such purchase, redemption, acquisition,
cancellation or other retirement of such shares of Capital Stock or related
rights after the date of this Agreement does not exceed an aggregate amount of
$2,000,000; provided further that the amount of any payment, purchase,
redemption, repurchase, acquisition, cancellation or other retirement paid
pursuant to this clause (D) shall be included in the amount of Restricted
Payments;

(d) any purchase or redemption of Capital Stock of AirTran resulting from the
consolidation or merger with or into any Person or conveyance, transfer or lease
of all or substantially all of AirTran’s or any Restricted Subsidiary’s Property
to one or more Persons substantially as an entirety not prohibited by
Section 6.04 (other than any consolidation, merger or other transactions
involving only AirTran and a Restricted Subsidiary of AirTran or involving only
Restricted

 

34



--------------------------------------------------------------------------------

Subsidiaries of AirTran); provided that the amount of such purchase or
redemption shall be excluded in the calculation of the amount of Restricted
Payments; or

(e) payments of fees, expenses and indemnities to the directors of AirTran,
Holdings and AirTran’s Restricted Subsidiaries;

(f) payments to Holdings in respect of accounting, legal, or other professional
or administrative expenses or reimbursements or franchise or similar taxes and
governmental charges incurred by it relating to the business, operations or
finances of AirTran, Holdings and AirTran’s Restricted Subsidiaries; or

(g) so long as Holdings files consolidated income tax returns that include
AirTran, payments to Holdings to the extent necessary to pay income and
franchise taxes.

6.03 Limitation on Indebtedness. Incur any Indebtedness, except as follows:

(a) Indebtedness under Senior Credit Facilities in an aggregate principal amount
at any one time outstanding not in excess of $250,000,0000;

(b) Aircraft Acquisition Debt;

(c) Indebtedness of AirTran owed to and held by a Restricted Subsidiary or
Indebtedness of a Restricted Subsidiary owed to and held by AirTran or a
Restricted Subsidiary; provided, that any subsequent issuance or transfer of any
Capital Stock which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any subsequent transfer of such Indebtedness (other
than to AirTran or another Restricted Subsidiary) shall be deemed in each case,
to constitute the incurrence of such Indebtedness by AirTran;

(d) Indebtedness incurred to finance the cost (including the cost of design,
development, acquisition, construction, installation, improvement,
transportation or integration) of plant, property and/or equipment used or to be
used in the airline business or any other business that is substantially
related, ancillary or complementary thereto (including any Capital Lease
obligation) and the cost of the Capital Stock of a Person that becomes a
Restricted Subsidiary to be acquired by AirTran or a Restricted Subsidiary after
the date of this Agreement; provided that (A) such Indebtedness is incurred
within two hundred seventy (270) days after such plant, property and/or
equipment has been placed into service; and (B) the principal amount of such
Indebtedness does not exceed one hundred percent (100%) of the cost of such
plant, property or equipment financed thereby, and provided further that the
limitation described in clause (B) shall not apply to Indebtedness incurred to
finance and which does not exceed the greater of one hundred percent (100%) of
(y) the cost, or (z) the appraised value of (i) any airport facilities, take-off
and landing rights, reservations centers or maintenance facilities or
(ii) information technology systems, including all related hardware and software
so financed;

(e) Indebtedness outstanding on (or for which a written commitment has been made
on or prior to) the date of this Agreement which is set forth on Exhibit D
hereto;

(f) Refinancing Indebtedness in respect of Indebtedness permitted under this
Section 6.03;

(g) Indebtedness (A) in respect of performance, surety, appeal or similar bonds
provided in the ordinary course of business, and (B) arising from agreements
providing for

 

35



--------------------------------------------------------------------------------

indemnification, adjustment of purchase price or similar obligations, or from
Guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of AirTran or any of the Restricted Subsidiaries pursuant to such
agreements, in any case incurred in connection with the disposition of any
business, assets of AirTran or any of the Restricted Subsidiaries, including all
or any interest in any Restricted Subsidiary, and not exceeding the gross
proceeds therefrom, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Restricted Subsidiary
or any of the Restricted Subsidiaries for the purpose of financing such
acquisition;

(h) Hedging Obligations entered into by AirTran in the ordinary course of
business and which are governed by the terms of an ISDA Master Agreement;

(i) Indebtedness incurred in satisfaction of payment obligations arising out of
collective bargaining agreements with labor unions representing employees (and
any corresponding obligations in favor of non-contract employees) of AirTran;
and

(j) Indebtedness incurred under the Letter of Credit Subfacility or the
Revolving Loan Subfacility pursuant to the terms of this Agreement.

For purposes of determining compliance with this Section 6.03, (i) in the event
that an item of Indebtedness meets the criteria of more than one of the types of
Indebtedness described above, AirTran, in its sole discretion, will classify
such item of Indebtedness and only be required to include the amount and type of
such Indebtedness in one of the above.

6.04 Merger and Consolidation. Consolidate with or merge with or into, or sell,
convey, transfer, lease or otherwise dispose of, in one transaction or a series
of transactions, all or substantially all of its assets to any Person, unless:

(a) the resulting, surviving or transferee Person (the “Successor Company”)
shall be a Person organized and existing under the laws of the United States,
any state thereof or the District of Columbia and the Successor Company (if not
AirTran) shall expressly assume, by assignment and assumption agreement,
executed and delivered to the Lender, in form satisfactory to the Lender, all of
AirTran’s obligations under the Credit Documents.

(b) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing;

(c) immediately after giving effect to such transaction, the Successor Company
shall have a Consolidated Net Worth in an amount that is not less than the lower
of AirTran’s Consolidated Net Worth immediately prior to such transaction or
AirTran’s Consolidated Net Worth as of the date of this Agreement; and

(d) AirTran shall have delivered to the Lender an Officer’s Certificate and an
opinion of counsel, each stating that (i) such consolidation, merger or transfer
and such assumption agreement or supplemental reimbursement agreements (if any)
comply with this Agreement, (ii) the Credit Documents will constitute valid and
legally binding obligations of the Successor Company and (iii) the Credit
Documents are enforceable against the Successor Company in accordance with their
terms.

6.05 Transactions with Affiliates. Enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any Property or employee
compensation arrangements) with any Affiliate of AirTran (an “Affiliate
Transaction”) unless the terms thereof (1) are

 

36



--------------------------------------------------------------------------------

no less favorable to AirTran or such Restricted Subsidiary than those that could
be obtained at the time of such transaction in arm’s- length dealings with a
Person who is not such an Affiliate and (2) if such Affiliate Transaction
involves an amount in excess of $5,000,000 (i) are set forth in writing and
(ii) have been approved by a majority of the members of the Board of Directors
having no personal stake in such Affiliate Transaction. If such Affiliate
Transaction involves an amount in excess of $10,000,000, a fairness opinion must
be obtained from a nationally recognized investment banking firm, appraisal firm
or auditing firm with respect to the financial terms of such Affiliate
Transaction. The foregoing provisions of this Section 6.05 shall not prohibit or
apply to (i) any Restricted Payment permitted to be paid pursuant to
Section 6.02, (ii) loans or advances to employees in the ordinary course of
business and in an amount that does not exceed $2,000,000 in the aggregate
outstanding at any one time, (iii) the payment of reasonable fees to directors
of AirTran and its Restricted Subsidiaries who are not employees of AirTran or
its Restricted Subsidiaries, (iv) any Affiliate Transaction between AirTran and
a Restricted Subsidiary or between Restricted Subsidiaries, (v) any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans approved by the Board of Directors, (vi) the grant of stock
options or similar rights to employees and directors of AirTran pursuant to
plans approved by the Board of Directors of AirTran.

6.06 Amendment of Documents.

Neither AirTran nor Holdings will amend Schedule 2 or the Ninth Amendment to the
U.S. Bank Credit Card Agreement or otherwise amend its Credit Card Agreements in
any manner that could affect such Processor’s right to draw on any Letter of
Credit, whether in regard to amount, timing or otherwise, without the consent of
the Lender in its sole and absolute discretion or amend any other provision of
its Credit Card Agreements (if such Credit Card Agreement is supported by a
Letter of Credit issued hereunder) or any Credit Document without the prior
written approval of the Lender, such approval not to be unreasonably withheld,
delayed or conditioned.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. AirTran or any other Credit Party fails to pay (i) when and as
required to be paid hereunder, any amount when due hereunder or (ii) within
three (3) days after the same becomes due, any other amount payable under any
other Credit Document and, solely with respect this clause (ii), the Default
continues for a period of thirty (30) Banking Days after the earlier of a
Responsible Officer of a Credit Party becomes aware of such failure or a
Responsible Officer of a Credit Party receives notice thereof from the Lender;
or

(b) Negative Covenants. AirTran fails to perform or observe any term, covenant
or agreement contained in Section 2.03(e) or Article VI; or

(c) Other Covenants. AirTran fails to perform or observe any term, covenant or
agreement contained in this Agreement other than under Article VI and such
failure continues for thirty (30) Banking Days after the earlier of a
Responsible Officer of a Credit Party becomes aware of such failure or a
Responsible Officer of a Credit Party receives notice thereof from the Lender;
or

(d) Other Defaults. Any Credit Party fails to perform or observe any covenant or
agreement (not specified in subsection (a), (b) or (c) above) contained in any
Credit

 

37



--------------------------------------------------------------------------------

Document on its part to be performed or observed and such failure continues for
(30) thirty days after the earlier of a Responsible Officer of a Credit Party
becomes aware of such failure or a Responsible Officer of a Credit Party
receives notice thereof from the Lender; or

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of AirTran or any other
Credit Party herein, in any other Credit Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made and, if curable, is not corrected
within thirty (30) Banking Days after the earlier of a Responsible Officer of a
Credit Party becomes aware of such incorrect or misleading statement or a
Responsible Officer of a Credit Party receives notice thereof from the Lender;
or

(f) Cross-Default. Any event of default under any Other Agreement shall occur
and be continuing; or

(g) Insolvency Proceedings, Etc. Any Credit Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its Property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding.

(h) Guaranty. The Guaranty or any provision thereof shall (other than as a
result of actions taken by the Lender to release the Guaranty) cease to be in
full force and effect in accordance with its terms, or any Credit Party shall
deny or disaffirm Guarantor’s obligations under the Guaranty.

7.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may, at its option, upon notice to AirTran, take any or
all of the following actions:

(a) declare all Credit Document Obligations under the Revolving Loans, all
reimbursement obligations arising from drawings under the Letters of Credit, all
interest accrued and unpaid thereon and any and all other indebtedness or
obligations of any and every kind owing by AirTran to the Lender hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind (other than any notice
expressly required herein or by any other Credit Document), all of which are
hereby expressly waived to the fullest extent permitted by law by AirTran;

(b) require that AirTran cash collateralize its Obligations arising hereunder in
an amount equal to the then outstanding amount of the L/C Exposure;

(c) exercise from time to time all rights and remedies available to it under
this Agreement, the other Credit Documents, the Uniform Commercial Code or other
applicable Law; and

(d) If there shall be outstanding all or any part of the unreimbursed payments
under the Letters of Credit or any other non-contingent Obligations, AirTran
agrees that the

 

38



--------------------------------------------------------------------------------

Lender shall be subrogated to any and all rights of AirTran against the
Processor, and AirTran agrees that, upon request of the Lender, AirTran will
promptly do such further acts and execute, acknowledge and deliver such
documents as the Lender may reasonably request in order to implement the
assignment to the Lender of such rights of AirTran against the Processor.

ARTICLE VIII

CHANGE IN CONTROL

Upon the occurrence of a Change in Control, the Lender shall have the option,
for a period of thirty (30) days after the Lender shall have received notice of
the Change in Control, to require that AirTran cash collateralize its Credit
Document Obligations in an amount equal to the then outstanding amount of the
L/C Exposure and/or repay the outstanding principal balance of all Revolving
Loans, together with accrued interest thereon.

ARTICLE IX

MISCELLANEOUS

9.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Credit Document, and no consent to any departure by AirTran
therefrom, shall be effective unless in writing signed by the Lender and
AirTran, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given, and shall not be
unreasonably withheld or delayed.

9.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address or facsimile number, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(a) if to AirTran, to the address, facsimile number, or telephone number
specified for such Person set forth in Exhibit E, or to such other address,
facsimile number, or telephone number as shall be designated by AirTran in a
notice to the Lender; and

(b) if to the Lender, to the address, facsimile number, or telephone number set
forth in Exhibit E, or to such other address, facsimile number, or telephone
number as shall be designated by the Lender in a notice to AirTran.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Banking Days after
deposit in the mails, postage prepaid; and (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Credit Parties and the
Lender.

 

39



--------------------------------------------------------------------------------

9.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.04 Attorney Costs, Expenses and Taxes. AirTran agrees (a) to pay or reimburse
the Lender and any Affiliate of the Lender for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Credit Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof, and
the consummation and administration of the transactions contemplated hereby and
thereby, including costs and expenses of the L/C Issuers, the Security Trustee
and any other Persons involved in such transactions and all Attorney Costs
actually incurred in connection with this Agreement and the other Credit
Documents by all such parties, (b) to pay or reimburse the Lender, any Affiliate
of the Lender and the Security Trustee for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Credit Documents, including
all Attorney Costs actually incurred, and (c) AirTran will pay at closing the
fees and expenses of Winston & Strawn, LLP based on a current invoice and
reasonable estimate of fees and expenses incurred to date, to be received in due
course as such amounts are earned. Except as otherwise provided in clause (c) of
this Section 9.04, amounts due under this Section 9.04 shall be payable within
ten Banking Days after written demand therefor.

9.05 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that AirTran may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Lender,
such consent not to be unreasonably withheld or delayed.

9.06 Confidentiality. The Lender and AirTran agree to maintain the participation
of the Lender and its Affiliates in the transactions contemplated herein and the
contents of this Agreement in confidence, except that each party may disclose
redacted versions hereof with the identity of the Lender obscured (a) to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of this Agreement and instructed to keep such Agreement confidential);
(b) to the extent requested by any regulatory authority; (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process; (d) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; or (e) to the National Association of Insurance Commissioners
or any other similar organization or any nationally recognized rating agency
that requires access to information about the Lender’s or its Affiliates’
investment portfolio in connection with ratings issued with respect to the
Lender or its Affiliates. Any Person required to maintain the confidentiality of
information as provided in this Section 9.06 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord to its own confidential information.

9.07 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest

 

40



--------------------------------------------------------------------------------

shall be applied to the principal amount of the Revolving Loans and then to the
amount of the reimbursement obligations with respect to the Letters of Credit
and other Credit Document Obligations or, if it exceeds such unpaid principal or
reimbursement obligations, refunded to AirTran.

9.08 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9.09 Integration. This Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Credit Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Credit Document shall not be deemed
a conflict with this Agreement. Each Credit Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

9.10 Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.11 Governing Law. This agreement shall be governed by, and construed in
accordance with, the law of New York applicable to agreements made and to be
performed entirely within such state.

9.12 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

9.13 Consent to Jurisdiction. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY, AND PERFORMANCE, WITHOUT REFERENCE TO ANY RULES RELATING TO CONFLICTS
OF LAWS. AIRTRAN HEREBY IRREVOCABLY AGREES, ACCEPTS, AND SUBMITS ITSELF TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE OF NEW YORK IN THE CITY AND COUNTY OF
NEW YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
CONNECTION WITH ANY LEGAL ACTION, SUIT, OR PROCEEDING WITH RESPECT TO ANY MATTER
RELATING TO OR

 

41



--------------------------------------------------------------------------------

ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. AIRTRAN HEREBY IRREVOCABLY
CONSENTS AND AGREES THAT THE SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES, AND DOCUMENTS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT,
ACTION, OR PROCEEDING MAY BE MADE BY DELIVERING COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, AT THE ADDRESS SET FORTH PURSUANT TO SECTION
9.02. AIRTRAN HEREBY AGREES THAT SERVICE UPON IT, OR ANY OF ITS AGENTS, IN EACH
CASE IN ACCORDANCE WITH THIS SECTION 9.13, SHALL CONSTITUTE VALID AND EFFECTIVE
PERSONAL SERVICE UPON AIRTRAN, AND AIRTRAN HEREBY AGREES THAT THE FAILURE OF ANY
OF ITS AGENTS TO GIVE ANY NOTICE OF SUCH SERVICE TO AIRTRAN SHALL NOT IMPAIR OR
AFFECT IN ANY WAY THE VALIDITY OF SUCH SERVICE ON AIRTRAN OR ANY JUDGMENT
RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON. AIRTRAN HEREBY IRREVOCABLY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, BY
WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY LEGAL ACTION OR PROCEEDING
BROUGHT HEREUNDER IN ANY OF THE ABOVE-NAMED COURTS, THAT SUCH ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT VENUE FOR THE ACTION OR
PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY ANY
SUCH COURTS. AIRTRAN IRREVOCABLY AND UNCONDITIONALLY AGREES THAT FINAL JUDGMENT
AGAINST IT IN ANY OF THE AFORESAID ACTIONS, SUITS, OR PROCEEDINGS SHALL BE
CONCLUSIVE (SUBJECT TO PERMITTED APPEALS) AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION, WITHIN OR OUTSIDE THE UNITED STATES OF AMERICA, BY SUIT ON THE
JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE
OF THE FACT AND AMOUNT OF ITS OBLIGATIONS AND LIABILITIES. AIRTRAN REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS SECTION 9.13 WITH ITS LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY ACCEPTS AND AGREES TO THIS SECTION 9.13
FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. THIS SECTION 9.13 IS IRREVOCABLE
AND UNCONDITIONAL, AND SHALL APPLY TO ALL AMENDMENTS, SUPPLEMENTS, AND
MODIFICATIONS TO THIS AGREEMENT.

9.14 Third Party Beneficiary.

Each Indemnitee, together with their respective successors and permitted
assigns, is and shall be deemed an express intended third party beneficiary of
this Agreement and may rely upon the representations, warranties, covenants and
agreements contained in this Agreement and is entitled to enforce this Agreement
directly in its own name and enforce any rights or claims inuring in its benefit
hereunder.

9.15 Patriot Act.

The Lender hereby notifies AirTran that, pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
is required to obtain, verify and record information that identifies AirTran,
which information includes the name and address of AirTran and other information
that will allow the Lender to identify AirTran in accordance with the USA
Patriot Act.

9.16 Amendment and Restatement.

AirTran acknowledges and agrees that the security interest granted to the Lender
or the Security Trustee, as the case may be pursuant to the Security Documents
(as defined in the Original Agreement), shall remain outstanding and in full
force and effect in accordance with the Original

 

42



--------------------------------------------------------------------------------

Agreement and the other Credit Documents (as defined in the Original Agreement),
as amended, restated, supplemented or otherwise modified herein and in the other
Credit Documents, and shall continue to secure the Credit Document Obligations
and shall secure the Other Obligations. Each of AirTran, the Lender and the
Security Trustee acknowledges and confirms that (i) the Obligations represent,
among other things, the amendment, restatement, renewal, extension,
consolidation and modification of the Obligations (as defined in the Original
Agreement) arising in connection with the Original Agreement and other Credit
Documents (as defined in the Original Agreement); (ii) the Original Agreement
and the other Credit Documents (as defined in the Original Agreement) and the
collateral pledged thereunder shall secure, without interruption or impairment
of any kind, all existing Obligations (as defined in the Original Agreement)
under the Original Agreement and the other Credit Documents (as defined in the
Original Agreement) as amended, restated, renewed, extended, consolidated or
modified hereunder and under the other Credit Documents, together with all other
Obligations; (iii) all Liens evidenced by the Security Documents (as defined in
the Original Agreement) are hereby ratified, confirmed and continued as
modified, amended or restated under the Credit Documents; and (iv) this
Agreement is intended to restate, renew, extend, consolidate, amend and modify
the Original Agreement in its entirety. Each of AirTran, the Lender and the
Security Trustee intend that (i) the provisions of the Original Agreement and
the other Credit Documents (as defined in the Original Agreement), to the extent
restated, renewed, extended, consolidated, amended or modified hereby and by the
other Credit Documents, be hereby superseded and replaced by the provisions
hereof and of the other Credit Documents; and (ii) by entering into and
performing their respective obligations hereunder, this transaction shall not
constitute a novation and shall in no way adversely affect or impair the
priority of Liens granted by the Security Documents (as defined in the Original
Agreement).

9.17 Concerning the Trustee. Except as otherwise expressly provided herein or in
the Trust Agreement, dated as of October 30, 2008, the Trustee is entering into
this Agreement and each other Credit Document to which it is a party solely in
its capacity as trustee as provided in such Trust Agreement and not in its
individual capacity, and in no case whatsoever shall it be liable or accountable
in its individual capacity for any statements, representations, warranties,
agreements or obligations of the Trustee hereunder, or for any loss in respect
thereof, as to all of which the parties agree to look solely to the estate
established under such Trust Agreement; provided, however, that nothing in this
Section 9.17 shall limit in scope or substance the personal liability of Bank of
Utah (a) under such Trust Agreement or (b) for the consequences of its own gross
negligence, willful misconduct, and in receiving, handling or remitting of funds
only, its willful misconduct or simple negligence as a trustee.

[SIGNATURES ON FOLLOWING PAGE]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AirTran:

AIRTRAN AIRWAYS, INC.,

a Delaware corporation

By:  

 

Name:   Title:   Address:

 

44



--------------------------------------------------------------------------------

the Lender:

BANK OF UTAH, not in its individual capacity,

but solely as Trustee

By:  

 

Name:   Title:   Address:

 

Acknowledged and Agreed

as of this      day of October, 2008

BANK OF UTAH, not in its individual

capacity, but solely as Security Trustee.

By:  

 

Name:   Title:   Address:

 

45



--------------------------------------------------------------------------------

EXHIBIT A

NINTH AMENDMENT TO CREDIT CARD PROCESSING AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REVOLVING LOAN REQUEST

REVOLVING LOAN REQUEST

AIRTRAN AIRWAYS, INC.

                    , 20    

 

  TO: Bank of Utah, not in its individual capacity, but solely as trustee

200 E. South Temple, Suite 210

Salt Lake City, UT 84111

Attention: Brett King

Facsimile No. 801-746-3519

 

  Re: Amended and Restated Revolving Line of Credit and Reimbursement Agreement
(the “Reimbursement Agreement”), dated October 31, 2008 (the “Effective Date”)
by and between BANK OF UTAH, not in its individual capacity, but solely as
trustee (“Lender”) and AIRTRAN AIRWAYS, INC., a Delaware corporation
(“AirTran”).

Ladies and Gentlemen:

This is a Revolving Loan Request being made under and pursuant to the referenced
Reimbursement Agreement. Terms used, but not defined, in this Revolving Loan
Request (the “Request”) shall have the meanings assigned to such terms in the
Reimbursement Agreement.

We hereby request that a Revolving Loan under the Reimbursement Agreement in the
amount set forth on Line 8 to Exhibit A hereto be made on                     ,
20     (“the Borrowing Date”).

In connection with this Request, we hereby represent and warrant and certify as
follows as of the date hereof and as of the Borrowing Date:

1. The representations and warranties of AirTran contained in the Reimbursement
Agreement are true and correct in all material respects, except to the extent
such representations and warranties specifically refer to an earlier date, in
which case such representations and warranties shall be true and correct on such
earlier date.

2. No Default or Event of Default exists or would result from the funding of the
Revolving Loan or from the application of the proceeds thereof.

3. The Credit Parties are current on all payment obligations owing to Lender,
its Subsidiaries or any Affiliate thereof.

4. No material default, or General Triggering Event shall have occurred under
any Credit Card Agreement.



--------------------------------------------------------------------------------

5. After giving effect to the Revolving Loan requested hereunder, the aggregate
value of all Type I Collateral and Type II Collateral (in each case, established
in accordance with the Valuation Requirements) shall be equal to or greater than
the Total Exposure.

6. The principal amount of the Revolving Loan requested hereunder does not
exceed the Available Credit.

7. No event specified in Section 3.03(o) of the Reimbursement Agreement shall
have occurred and be continuing.

8. All other conditions precedent applicable to the making of the Revolving Loan
are satisfied.

9. Exhibit A hereto is true and correct in all respects.

 

2



--------------------------------------------------------------------------------

EXHIBIT A TO REVOLVING LOAN REQUEST

Revolving Credit Facility

 

1. Aggregate outstanding principal balance of all Revolving Loans

     $ 0                                        

2. Aggregate Initial Stated Amounts of all Letters of Credit

          +            $  

3. Total Exposure

  =    $  

4. Facility Amount

    

5. Total Exposure under Revolving Credit Facility

(same as Line 4)

  –    $  

6. Available Credit

  =    $  

7. Amount of Request

     $  

8. Remaining Available Revolving Credit

  +    $  

On                     , 20    , please credit the account of AirTran Airways,
Inc. (No.                     ) at                                  for the
amount set forth on Line 8 above.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING NOTE

REVOLVING NOTE

October     , 2008

$90,000,000

FOR VALUE RECEIVED, the undersigned, AIRTRAN AIRWAYS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of BANK OF UTAH,
not in its individual capacity, but solely as Trustee, to such account as the
Lender may from time to time direct, or at such other place as Lender may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of NINETY MILLION DOLLARS
AND NO/100 ($90,000,000), or if less, the aggregate unpaid amount of all
Revolving Loans made to the undersigned under the “Credit Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement.

This Revolving Note is the Revolving Note issued pursuant to that certain
AMENDED AND RESTATED REVOLVING LINE OF CREDIT AND REIMBURSEMENT AGREEMENT, dated
even date herewith, among Borrower and Lender (including all annexes, exhibits
and schedules thereto and as from time to time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), and is entitled to the benefit
and security of the Credit Documents referred to therein. Reference is hereby
made to the Credit Agreement for a statement of all of the terms and conditions
under which the Revolving Loans evidenced by this Revolving Note are made and
are to be repaid.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.

If any payment on this Revolving Note becomes due and payable on a day other
than a Banking Day, the maturity thereof shall be extended to the next
succeeding Banking Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

The Lender is hereby authorized by the Borrower to record on its records with
respect to the Revolving Loans and all amounts evidenced by this Revolving Note
(i) the date and principal amount thereof and (ii) each repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided, however, that the failure of
the Lender to make such a recordation with respect to any Revolving Loan or
payment shall not limit or otherwise affect the obligations of the Borrower
under the Credit Documents or this Revolving Note.

Upon and after the occurrence of any Event of Default, the principal amount of
and accrued interest on this Revolving Note may be declared due and payable in
the manner, upon the conditions and with the effect provided in the Credit
Agreement.

Notwithstanding anything to the contrary contained in this Revolving Note, the
interest paid or agreed to be paid hereunder shall not exceed the maximum rate
of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If
the Lender shall receive interest in an amount that exceeds



--------------------------------------------------------------------------------

the Maximum Rate, the excess interest shall be applied to the principal amount
of the Revolving Loans and then to the amount of the reimbursement obligations
with respect to the Letters of Credit and other Credit Document Obligations or,
if it exceeds such unpaid principal, reimbursement obligations and other Credit
Document Obligations, refunded to the Borrower.

Time is of the essence with respect to this Revolving Note. Demand, presentment,
protest and all notices of any kind whatsoever with respect to the Revolving
Note are hereby waived by Borrower. No delay or omission by the holder of this
Revolving Note in exercising any of its rights hereunder or otherwise shall
operate as a waiver of any such right or of any other right of such holder, nor
shall any waiver by such holder of any such right on one occasion be deemed a
bar to or waiver of such right or any other right on any other occasion.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

 

AIRTRAN AIRWAYS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

WRITTEN COMMITMENTS FOR INDEBTEDNESS

NONE



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE ADDRESSES

For AirTran:

AirTran Airways, Inc.

9955 AirTran Boulevard

Orlando, FL 32827

Attn: Richard Magurno, General Counsel

Facsimile number: (407) 318-5901

Telephone number: (407) 318-5113

For Bank of Utah, not in its individual capacity,

but solely as the Trustee:

Bank of Utah

200 E. South Temple, Suite 210

Salt Lake City, UT 84111

Attn: Brett R. King

Facsimile number: (801) 746-3519

Telephone number: (801) 924-3676